                              IN THE UNITED STATES BANKRUPTCY COURT

                                      FOR THE DISTRICT OF OREGON

       In re                                                 Bankruptcy Case Nos.

       Sunshine Dairy Foods Management, LLC,                 18-31644-pcm11
       and
       Karamanos Holdings, Inc.                              18-31646-pcm11

                Debtors-in-Possession.                       DEBTORS’ NOTICE OF
                                                             SETTLEMENT AND COMPROMISE
                                                             AND MOTION TO APPROVE
                                                             SETTLEMENT

                                NOTICE OF SETTLEMENT AND COMPROMISE

              NOTICE IS GIVEN that Sunshine Dairy Foods Management, LLC (“Sunshine”) and

      Karamanos Holdings, Inc. (“KHI”) (collectively, "Debtors"), with the support and consent of the

      Official Committee of Unsecured Creditors (the “Committee”) and the Estate of John D. Karamanos,

      III (the “JDK Estate”) request the Court’s approval of a settlement in connection with the Motion to

      Substantively Consolidate the Jointly Administered Debtors into One Bankruptcy Estate (the

      “Consolidation Motion”) [Doc No 306] filed by the Committee, the objections to the same filed by KHI

      and the JDK Estate, and related claims between Debtors’ estates (collectively, the “Disputes”).

      Attached as Exhibit 1 is a proposed form of Order granting Debtors’ Motion (“Proposed Order”).

      The Settlement Agreement negotiated and executed by the Debtors is attached hereto as Exhibit A

      (the “Settlement Agreement”) to Debtors’ Proposed Order. This Notice is provided pursuant to

      FRBP 2002(a)(3).

              YOUR ARE NOTIFIED that unless you file an objection to the proposed action no later than 21

      days after the service date and set forth the specific grounds for the objection and your relation to

      the case, with the Clerk of Court at 1001 SW 5th Ave. #700, Portland OR 97204 and serve it on

      Debtors’ counsel, Douglas R. Ricks, Vanden Bos & Chapman, LLP, 319 SW Washington, #520,




Page 1 of 7      DEBTORS’ NOTICE OF SETTLEMENT AND COMPROMISE AND                        VANDEN BOS & CHAPMAN, LLP
                                                                                                    Attorneys at Law
                 MOTION TO APPROVE SETTLEMENT                                              319 SW Washington Street, Suite 520
                                                                                              Portland, Oregon 97204-2690
                                                                                                     (503) 241-4869



                           Case 18-31644-pcm11          Doc 622     Filed 12/26/18
      Portland, OR 97204, the undersigned will proceed to take the proposed action, or apply for an order

      if required, without further notice or a hearing.

                                      MOTION TO APPROVE SETTLEMENT

              The Debtors, pursuant to FRBP 9019(a) move the Court for entry of an order approving the

      Settlement Agreement on the Consolidation Motion and the Disputes, and, in support, the Debtors

      represent and state as follows:

                                           JURISDICTION AND VENUE

      1) On May 9, 2018, Debtors each filed voluntary petitions under Chapter 11 of Title 11 of the United

          States Code. See Doc No 1. On May 14, 2018, the Court entered an order directing that the

          Debtors’ cases be jointly administered. See Doc No 33. On July 12, 2018, the Committee filed

          the Consolidation Motion seeking to combine the Debtors’ jointly administered bankruptcy

          estates into a single estate. See Doc No 306.

      2) The Court has jurisdiction over this Motion pursuant to 28 U.S.C. § 157 and 1334. This is a core

          proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(A) and (O). Venue is proper in this Court

          pursuant to 28 U.S.C. § 1408.

      3) The basis for the relief requested in this Motion include Section 105 of the Bankruptcy Code and

          FRBP 2002 and 9019.

                            BACKGROUND AND SUMMARY OF THE AGREEMENT

      4) The Debtors, the Committee, and the JDK Estate are involved in pending litigation on the

          Consolidation Motion and the related Disputes. The outcome of the Consolidation Motion could

          potentially increase or restrict the funds available to pay the claims of Sunshine’s unsecured

          creditors. At the same time, the outcome of the Consolidation Motion could restrict or eliminate

          the funds available to the equity holders to pay the resulting capital gains and other taxes arising

          from the liquidation of the Debtors’ capital assets.




Page 2 of 7      DEBTORS’ NOTICE OF SETTLEMENT AND COMPROMISE AND                        VANDEN BOS & CHAPMAN, LLP
                                                                                                    Attorneys at Law
                 MOTION TO APPROVE SETTLEMENT                                              319 SW Washington Street, Suite 520
                                                                                              Portland, Oregon 97204-2690
                                                                                                     (503) 241-4869



                            Case 18-31644-pcm11           Doc 622   Filed 12/26/18
      5) The Debtors, the Committee, the JDK Estate, and their respective counsel attended a judicial

          settlement conference on December 3, 2018 with the Honorable David W. Hercher. As a result

          of that settlement conference, an agreement was reached to resolve the Consolidation Motion

          and the Disputes. That agreement was reduced to writing after the settlement conference and

          was executed on December 21, 2018.

      6) The terms of the Settlement Agreement are set forth on the attached Exhibit A and the material

          provisions are as follows:

          a) Sunshine shall receive the remaining proceeds from the sale of the West Plant real estate

              (801, 915, and 959 NE 21st Ave., Portland, Oregon) after payment of costs of sale,

              prorations, property taxes, sales commissions, the secured claim of First Business Capital

              Corporation, and a distribution of $1,850,000 to KHI.

              i)    The allocation of the proceeds is expressly conditioned upon the receipt of not less than

                    $7,400,000 from the sale of the West Plant after payment of costs of sale, prorations,

                    property taxes, and sales commissions. If that threshold is not reached, then the Debtors

                    will reduce their share of the proceeds equally (if the shortfall is less than $150,000) or

                    will conduct further negotiations on the allocation (if the shortfall is more than $150,000).

                    If such negotiations fail to reach an agreement on the allocation, then either Sunshine or

                    KHI may withdraw from the Settlement Agreement.

          b) All fees and expenses incurred after November 30, 2018 by professionals employed by KHI

              shall be paid exclusively by KHI and not by Sunshine. Boverman & Associates, LLC and

              Daniel J. Boverman, Chief Restructuring Officer of both KHI and Sunshine, shall divide their

              fees equally between KHI and Sunshine from December 1, 2018 through the closing on the

              sale of the West Plant. As for fees and expenses incurred by KHI’s professionals before

              November 30, 2018 and remaining unpaid as of the Effective Date, such fees and expenses

              shall be paid by KHI, except for any payment on account of such fees and expenses that


Page 3 of 7        DEBTORS’ NOTICE OF SETTLEMENT AND COMPROMISE AND                          VANDEN BOS & CHAPMAN, LLP
                                                                                                        Attorneys at Law
                   MOTION TO APPROVE SETTLEMENT                                                319 SW Washington Street, Suite 520
                                                                                                  Portland, Oregon 97204-2690
                                                                                                         (503) 241-4869



                             Case 18-31644-pcm11           Doc 622     Filed 12/26/18
               KHI’s professionals are entitled to seek under the Order Establishing Procedures for

               Payment of Interim Professional Fees [Doc No 255].

          c) The accountants and other tax professionals for Sunshine, KHI, and the JDK Estate shall

               cooperate in the preparation and filing of all necessary tax returns and any other schedules,

               reports, or other filings or dealings with any taxing authorities. The Board of KHI or, in the

               event of a corporate dissolution of KHI, such party as shall be designated by the Board of

               KHI to protect the interests of the shareholders with respect to tax-reporting by Sunshine,

               shall retain ultimate authority to approve the filing of tax returns on behalf of KHI and

               Sunshine or any liquidating trust that shall succeed it.

          d) The claims against accountants, former officers, and independent contractors identified at pt.

               75 on the Schedule A/B filed by Sunshine are retained by Sunshine. Provided, however, that

               if Sunshine recovers any funds on account of such claims, then such recovery, net of

               attorney’s fees and costs, shall be divided equally between Sunshine, on the one hand, and

               for payment on any administrative expense claim filed by KHI against Sunshine, on the other

               hand, up to the allowed amount of such claim, and notwithstanding the releases provided

               under the Settlement Agreement.

          e) The Debtors, with the support and consent of the Committee, shall cause the Consolidation

               Motion to be withdrawn without prejudice. Upon division of the sales proceeds of the West

               Plant based on the allocation described above, Sunshine and the Committee waive any right

               they might otherwise have to thereafter seek consolidation of the two estates and they further

               agree to not oppose a motion to dismiss the KHI bankruptcy case so long as dismissal is

               conditioned upon payment in full of all timely allowed claims and administrative expenses of

               the KHI estate.

          f)   Debtors hereby mutually release each other from all Released Claims. “Released Claims”

               mean any and all claims, demands, causes of action, actions, rights, liabilities, contract

               obligations, damages, attorneys’ fees, costs, torts, suits, debts, sums of money, accountings,
Page 4 of 7      DEBTORS’ NOTICE OF SETTLEMENT AND COMPROMISE AND                           VANDEN BOS & CHAPMAN, LLP
                                                                                                       Attorneys at Law
                 MOTION TO APPROVE SETTLEMENT                                                 319 SW Washington Street, Suite 520
                                                                                                 Portland, Oregon 97204-2690
                                                                                                        (503) 241-4869



                            Case 18-31644-pcm11           Doc 622     Filed 12/26/18
              reckonings, bills, covenants, controversies, agreements, promises, variances, trespasses,

              extents, and executions whatsoever, at law or in equity or otherwise, whether direct or

              indirect, known or unknown, now owned or held, or at any time heretofore owned or held,

              against the persons and entities being released or any of them, in any capacity, which are or

              may be based upon any facts, acts, omissions, conduct, purchases, representations,

              contracts, agreements, events, causes, or matters of any kind arising out of or related to the

              subject matter of the Settlement Agreement. Except as set forth in subsection (ii), below, the

              releases in this section extend to each of the Debtors and individuals who are currently, or

              who have in the last six (6) months been, the Debtors’ officers, directors, members,

              shareholders, trustees, executors, beneficiaries, managers, employees, agents, experts,

              consultants, and attorneys (the “Released Parties”).

              i)    The releases do not extend to any claims that arise out of a failure to perform the

                    Settlement Agreement, a breach of any provision of the Settlement Agreement, or in any

                    way arising out of any of the other documents to be executed or delivered pursuant to the

                    Settlement Agreement.

              ii) The releases are not intended to limit any claims that the Debtors may have against third

                    parties who might be liable for damages to one or both of the Debtors for those types of

                    claims identified in Section 6(d) above.

                                                     ARGUMENT

      7) A bankruptcy court should approve a proposed settlement if the court finds the settlement “fair

          and equitable” based on an “educated estimate of the complexity, expense, and likely duration of

          . . . litigation, the possible difficulties of collecting on any judgment which might be obtained, and

          all other factors relevant to a full and fair assessment of the wisdom of the proposed

          compromise.” TMT Trailer Ferry, 390 U.S. at 424. See also Martin v. Kane (In re A & C Props.),

          784 F.2d 1377, 1381 (9th Cir. 1986) (a compromise should be approved when it is “fair and

          equitable”).
Page 5 of 7        DEBTORS’ NOTICE OF SETTLEMENT AND COMPROMISE AND                        VANDEN BOS & CHAPMAN, LLP
                                                                                                      Attorneys at Law
                   MOTION TO APPROVE SETTLEMENT                                              319 SW Washington Street, Suite 520
                                                                                                Portland, Oregon 97204-2690
                                                                                                       (503) 241-4869



                             Case 18-31644-pcm11          Doc 622     Filed 12/26/18
      8) It is sufficient that the Court find that the settlement was negotiated in good faith and is

          reasonable, fair, and equitable. See A & C Props., 784 F.2d at 1381. Accordingly, a settlement

          need only “be in the best interests of the estate and ‘reasonable, given the particular

          circumstances of the case.’” Goodwin v. Mickey Thompson Entm’t Grp., Inc. (In re Mickey

          Thompson Entm’t Grp., Inc.), 292 B.R. 415, 420 (B.A.P. 9th Cir. 2003) (internal citations

          omitted).

      9) To determine whether a compromise is fair and equitable, the Ninth Circuit has held that a

          bankruptcy court should consider:

              (a) [t]he probability of success in the litigation; (b) the difficulties, if any, to be

              encountered in the matter of collection; (c) the complexity of the litigation involved, and the

              expense, inconvenience and delay necessarily attending it; (d) the paramount interest of the

              creditors and a proper deference to their reasonable views in the premises.

          A & C Props., 784 F.2d at 1381 (quoting Lambert v. Flight Transp. Corp. (In re Flight Transp.

          Corp. Sec. Litig.), 730 F.2d 1128, 1135 (8th Cir. 1984)).

      10) First, the Settlement Agreement resolves the Consolidation Motion, which presented a

          complicated factual dispute that would require substantial further discovery, numerous

          witnesses, and documents spanning the Debtors’ entire history. Litigating the Consolidation

          Motion to a conclusion would necessarily result in significant administrative expense to both

          Debtors without either side having a clear probability of success.

      11) Second, the Settlement Agreement provides benefits to both Debtors’ estates. Sunshine

          receives a share of the proceeds from the sale of the West Plant, KHI’s most valuable asset, and

          receives a release of claims held by KHI, which includes lease rejection claims with a face

          amount due in excess of $11 Million. KHI receives a set sum from the sale of the West Plant,

          which will allow it and its equity holders to satisfy the resulting tax impact of asset liquidation in




Page 6 of 7     DEBTORS’ NOTICE OF SETTLEMENT AND COMPROMISE AND                                 VANDEN BOS & CHAPMAN, LLP
                                                                                                            Attorneys at Law
                MOTION TO APPROVE SETTLEMENT                                                       319 SW Washington Street, Suite 520
                                                                                                      Portland, Oregon 97204-2690
                                                                                                             (503) 241-4869



                            Case 18-31644-pcm11             Doc 622       Filed 12/26/18
          the Chapter 11 case. It is further expected that the recovery from the West Plant sale will allow

          for the payment in full on all allowed claims against KHI.

      12) Finally, the Settlement Agreement is the product of consent from both Debtors along with the

          Committee and the JDK Estate. The agreement of each of the relevant constituencies allows for

          a speedy and less expensive resolution of the Disputes than could have been reached in

          litigation.

      13) As a result, the Settlement Agreement satisfies the A & C Properties factors and should be

          approved.

               WHEREFORE, the Debtors respectfully requested that the Court enter an order, in the form

          attached hereto as Exhibit 1, approving the Settlement Agreement.

              DATED this 24th day of December, 2018

       MOTSCHENBACHER & BLATTNER LLP                           VANDEN BOS & CHAPMAN, LLP

       By:/s/Nicholas J. Henderson                             By:/s/Douglas R. Ricks
          Nicholas J. Henderson, OSB #074027                     Douglas R. Ricks, OSB #044026
          Of Attorneys for Karamanos Holdings, Inc.              Of Attorneys for Sunshine Dairy Foods
                                                                 Management, LLC



               I certify that on 12/26/18 a copy of this document was served, pursuant to FRBP
               7004, on the debtor(s), trustee, if any, U.S. Trustee, each named lien holder at the
               address listed above, Creditors' Committee Chairperson, if any, and their respective
               attorneys; and [unless movant is a chapter 7 trustee] that a copy was also sent on
               that date, pursuant to FRBP 2002(a), to all creditors and all parties (including those
               requesting special notice) as listed in the Court’s records that were obtained on
               12/26/18, a copy of which is attached to the original document filed with the
               Bankruptcy Court. SEE ATTACHED LIST. (The original Service List is attached to the
               original copy filed with the Court only. Creditors may request a copy of the Service
               List by contacting the undersigned.)

                                                    VANDEN BOS & CHAPMAN, LLP


                                                    By:/s/Douglas R. Ricks
                                                      Douglas R. Ricks, OSB #044026
                                                      Of Attorneys for Sunshine Dairy Foods
                                                      Management, LLC


Page 7 of 7      DEBTORS’ NOTICE OF SETTLEMENT AND COMPROMISE AND                         VANDEN BOS & CHAPMAN, LLP
                                                                                                     Attorneys at Law
                 MOTION TO APPROVE SETTLEMENT                                               319 SW Washington Street, Suite 520
                                                                                               Portland, Oregon 97204-2690
                                                                                                      (503) 241-4869



                            Case 18-31644-pcm11          Doc 622       Filed 12/26/18
                                IN THE UNITED STATES BANKRUPTCY COURT

                                     FOR THE DISTRICT OF OREGON

       In re                                               Bankruptcy Case Nos.

       Sunshine Dairy Foods Management, LLC,               18-31644-pcm11
       and
       Karamanos Holdings, Inc.                            18-31646-pcm11

                                                           [PROPOSED ORDER] RE:
                                                           DEBTORS’ MOTION TO APPROVE
                Debtors-in-Possession.                     SETTLEMENT

               Based on Debtors’ Notice of Settlement and Compromise and Motion to Approve

      Settlement (Dkt. No. ___) (“Motion”), and the Court being otherwise fully advised, it is

               ORDERED that the Motion is granted and the Settlement Agreement attached hereto

      as Exhibit A is approved.

                                                     ###

               I certify that I have complied with the requirements of LBR 9021-1(a)(2)(A).

      ///

      ///


Page 1 of 2     [PROPOSED ORDER] RE: DEBTORS’ MOTION TO                            VANDEN BOS & CHAPMAN, LLP
                                                                                              Attorneys at Law
                APPROVE SETTLEMENT                                                   319 SW Washington Street, Suite 520
                                                                                        Portland, Oregon 97204-2690
      Exhibit 1 - Page 1 of 9                                                                  (503) 241-4869



                            Case 18-31644-pcm11      Doc 622    Filed 12/26/18
       PRESENTED BY:                                First Class Mail:

                                                    Sunshine Dairy Foods Management, LLC
       VANDEN BOS & CHAPMAN, LLP                    Attn: Daniel Boverman, CRO
                                                    11285 SW Walker Rd.
                                                    Portland, OR 97225

       By:/s/Douglas R. Ricks                       Karamanos Holdings, Inc.
                                                    c/o Daniel Boverman, CRO
          Douglas R. Ricks, OSB #044026             11285 SW Walker Rd.
          Of Attorneys for Debtor-in-Possession     Portland, OR 97225

       LBR 9021-1 CERTIFICATION                     Valley Falls Farm, LLC
       I certify that I have complied with the      c/o Bryan P. Coluccio, V.P. and
                                                    General Counsel Keystone-Pacific, LLC
       requirement of LBR 9021-1(a); Order was      18555 SW Teton Avenue
       attached to Motion.                          Tualatin, OR 97062
                                                    (Un. Sec. Cred. Comm. Chairperson)
       By:/s/ Douglas R. Ricks
          Douglas R. Ricks, OSB #044026             Sorrento Lactalis, Inc.
          Of Attorneys for Debtor-in-Possession     c/o Phillips Lytle LLP
                                                    Attn: Angela Z. Miller
                                                    125 Main Street
                                                    Buffalo, NY 14203

                                                    Scott Laboratories Inc.
                                                    Attn: Jill Skoff, Accting Assistant
                                                    PO Box 4559
                                                    Petaluma, CA 94955

                                                    Electronic Mail:

                                                    The foregoing was served on all CM/ECF
                                                    participants through the Court's Case
                                                    Management/Electronic Case File system.




Page 2 of 2     [PROPOSED ORDER] RE: DEBTORS’ MOTION TO                              VANDEN BOS & CHAPMAN, LLP
                                                                                                   Attorneys at Law
                APPROVE SETTLEMENT                                                        319 SW Washington Street, Suite 520
                                                                                             Portland, Oregon 97204-2690
      Exhibit 1 - Page 2 of 9                                                                       (503) 241-4869



                            Case 18-31644-pcm11   Doc 622    Filed 12/26/18
                       Settlement Agreement and Release of Claims
1.      Parties. This Settlement Agreement and Release of Claims (“Settlement Agreement”) is
made and entered into on the last day set forth on the signature pages hereto (the “Effective Date”),
by and between the Bankruptcy Estate of Sunshine Dairy Foods Management, LLC (“Sunshine”)
and the Bankruptcy Estate of Karamanos Holdings, Inc. (“KHI” and, together with Sunshine, the
“Debtors”), each of which is sometimes referred to as a “Party” and all of which are collectively
referred to as the “Parties” and who all agree as follows:

2.        Recitals. This Settlement Agreement is entered into with respect to the following facts:

     a.        Bankruptcy. Sunshine and KHI each filed a Chapter 11 Bankruptcy Petition on May
               9, 2018 in the United States Bankruptcy Court for the District of Oregon (the
               “Bankruptcy Cases”). Sunshine’s case was assigned Case No. 18-31644-pcm11, and
               KHI’s case was assigned Case No. 18-31646-pcm11. By order of the Bankruptcy
               Court, the Bankruptcy Cases are jointly administered, with Sunshine’s case as the lead
               case.

     b.        The Litigation. On July 12, 2018, the Official Committee of Unsecured Creditors (the
               “Committee”) filed a motion to substantively consolidate the jointly administered
               Bankruptcy Cases into a single estate (the “Consolidation Motion”). KHI and Estate
               of John D. Karamanos, III the “JDK Estate”), opposed the Consolidation Motion.

     c.        The Settlement Conference. On December 3, 2018, the Parties, their counsel, the
               Chair of the Committee, Counsel for the Committee, and a member of the KHI Board
               of Directors and representative of the JDK Estate participated in a judicial settlement
               conference with the Honorable David W. Hercher in an attempt to resolve the
               Consolidation Motion by agreement.

     d.        The Parties, with the consent and support of the Committee, and the JDK Estate have
               now reviewed and investigated their rights, claims, and interests with respect to
               themselves, the Bankruptcy Cases, the Consolidation Motion, and all matters
               thereafter arising or so related. In order to avoid the cost and expense of litigation,
               the Parties hereto, acting in good faith, desire to fully and forever settle, resolve, and
               dispose of any and all claims, demands and/or causes of action asserted, existing, or
               claimed to exist as between themselves by reason of any dispute, matter, or thing,
               relating to and arising from the matters subject to this Settlement Agreement, existing
               prior to, and including through the date of this release, and to provide for the full and
               final resolution of the disputes subject to this Settlement Agreement, including the
               Bankruptcy Cases, the Consolidation Motion, any and all current litigation, and the
               Parties’ right and interests herein.



{00231203:1}


Settlement Agreement and Release of Claims
Sunshine Dairy Foods Management, LLC / Karamanos Holdings, Inc.                                   Page 1
Exhibit 1 - Page 3 of 9
Exhibit A - Page 1 of 7
                       Case 18-31644-pcm11           Doc 622      Filed 12/26/18
3.      Promises, Covenants, and Releases. In consideration of the promises, covenants, and releases
        contained herein, and for other good and valuable consideration, the receipt and sufficiency of
        which is acknowledged by each Party hereto, the Parties promise, covenant, agree, and release
        as follows:

        a.     Recitals “a” through “d,” in section 2 above, are hereby incorporated by this reference as
               though fully set forth at length herein.

        b.     Except as expressly outlined herein, this Settlement Agreement is to resolve all claims
               between the Parties as it relates to the Bankruptcy Cases and the Consolidation Motion.

        c.     Title to the real property located at located at 801, 915, and 959 NE 21st Ave., Portland,
               Oregon (the “West Plant”) is held by KHI. The proceeds from its sale, after payment of
               costs of sale, prorations, property taxes, and sales commissions (the “Net Proceeds”), shall
               be distributed as follows, subject to the conditions set forth in Paragraph 3(d) below:

                          (1)   First, First Business Capital Corp. (“FBCC”) shall receive the full
                                balance of the amounts owed to FBCC by the Debtors, estimated to be
                                approximately $4.9 million.

                          (2)   Second, KHI shall receive Net Proceeds in the amount of $1,850,000.00.

                          (3)   Third, all remaining Net Proceeds shall be distributed to Sunshine.

        d.     The distribution of proceeds outlined in Paragraph 3(c) above is subject to the Net
               Proceeds totaling not less than $7,400,000 (the “Settlement Threshold”). If the Net
               Proceeds are less than the Settlement Threshold, then:

                          (1)   If the shortfall is less than or equal to $150,000, the Parties shall reduce
                                their respective shares of the proceeds equally to complete the sale.
                          (2)   If such shortfall is more than $150,000, then the Parties will make a good
                                faith effort to allocate the shortfall between KHI and Sunshine, in
                                consultation with the Committee. If an agreement on the allocation
                                cannot be reached by the Parties, then the matter will be submitted to
                                mediation with Judge Hercher.

                          (3)   If the Parties cannot come to an agreement regarding a method to address
                                the shortfall in the sales proceeds, then each one of them shall have the
                                right to withdraw from this Settlement Agreement and the withdrawal of
                                any Party shall render the Agreement void.

        e.     All fees and expenses incurred after November 30, 2018 by professionals employed by
               KHI shall be paid exclusively by KHI and not by Sunshine. Boverman & Associates,
               LLC and Daniel J. Boverman, Chief Restructuring Officer of both KHI and Sunshine,
     {00231203:1}


     Settlement Agreement and Release of Claims
     Sunshine Dairy Foods Management, LLC / Karamanos Holdings, Inc.                                  Page 2
     Exhibit 1 - Page 4 of 9
     Exhibit A - Page 2 of 7
                           Case 18-31644-pcm11           Doc 622       Filed 12/26/18
          shall divide their fees equally between KHI and Sunshine from December 1, 2018 through
          the closing on the sale of the West Plant. As for fees and expenses incurred by KHI’s
          professionals before November 30, 2018 and remaining unpaid as of the Effective Date,
          such fees and expenses shall be paid by KHI, except for any payment on account of such
          fees and expenses that KHI’s professionals are entitled to seek under the Order
          Establishing Procedures for Payment of Interim Professional Fees (Dkt No 255).

   f.     The accountants and other tax professionals for Sunshine, KHI, and the JDK Estate shall
          cooperate in the preparation and filing of all necessary tax returns and any other schedules,
          reports, or other filings or dealings with any taxing authorities. The Board of KHI or, in
          the event of a corporate dissolution of KHI, such party as shall be designated by the Board
          of KHI to protect the interests of the shareholders with respect to tax-reporting by
          Sunshine, shall retain ultimate authority to approve the filing of tax returns on behalf of
          KHI and Sunshine or any liquidating trust that shall succeed it.

   g.     The claims against accountants, former officers, and independent contractors identified at
          pt. 75 on the Schedule A/B filed by Sunshine are retained by Sunshine. Provided,
          however, that if Sunshine recovers any funds on account of such claims, then such
          recovery, net of attorney’s fees and costs, shall be divided equally between Sunshine, on
          the one hand, and for payment on any administrative expense claim filed by KHI against
          Sunshine, on the other hand, up to the allowed amount of such claim, and notwithstanding
          any release of such claim as shall be provided in paragraph n. below.

   h.     The claims against accountants, former officers, and independent contractors identified at
          pt. 74 on the Schedule A/B filed by KHI are retained by KHI without any requirement to
          share or otherwise pay any recovery on such claims or portion thereof to Sunshine.

   i.     After the Parties have filed appropriate pleadings seeking approval of this Settlement
          Agreement in the Bankruptcy Cases, the Parties, with the support and consent of the
          Committee, shall cause the Consolidation Motion to be withdrawn without prejudice.
          Upon division of the sales proceeds of the West Plant pursuant to subparagraphs (c) and
          (d) above, Sunshine and the Committee shall waive any right they might otherwise have
          to thereafter seek consolidation of the two estates and they further agree to not oppose a
          motion to dismiss the KHI bankruptcy case so long as dismissal is conditioned upon
          payment in full of all timely allowed claims and administrative expenses of the KHI estate.

   j.     All Parties agree to act in good faith to achieve the provisions of this Settlement
          Agreement.

   k.     Each Party will be responsible for its own attorneys’ fees and costs, except where
          otherwise agreed within this Settlement Agreement.

   l.     Time is of the Essence. All documents required to carry out the terms of this Settlement
          Agreement, shall be timely reviewed, executed, and returned no later than 5:00 P.M on

{00231203:1}


Settlement Agreement and Release of Claims
Sunshine Dairy Foods Management, LLC / Karamanos Holdings, Inc.                                  Page 3
Exhibit 1 - Page 5 of 9
Exhibit A - Page 3 of 7
                      Case 18-31644-pcm11           Doc 622       Filed 12/26/18
          December 21, 2018 to the office of Douglas R. Ricks, attorney for Sunshine, Vanden Bos
          & Chapman, LLP, 319 SW Washington St., Ste. 520, Portland, OR 97204, Fax: 503 241-
          3731; doug@vbcattorneys.com.

   m.     Effectiveness: The Settlement Agreement, the promises and covenants contained herein,
          and all documents required to carry out the terms of the Settlement Agreement are not
          deemed valid and effective until all parties execute the Settlement Agreement, and the
          Settlement Agreement is approved by the Bankruptcy Court. Once fully executed and so
          approved, the Settlement Agreement shall be forever binding upon the Parties.

   n.     Release. Except as expressly provided in this Settlement Agreement, the Parties hereby
          mutually release each other from all Released Claims. “Released Claims” mean any and
          all claims, demands, causes of action, actions, rights, liabilities, contract obligations,
          damages, attorneys’ fees, costs, torts, suits, debts, sums of money, accountings,
          reckonings, bills, covenants, controversies, agreements, promises, variances, trespasses,
          extents, and executions whatsoever, at law or in equity or otherwise, whether direct or
          indirect, known or unknown, now owned or held, or at any time heretofore owned or held,
          against the persons and entities being released or any of them, in any capacity, which are
          or may be based upon any facts, acts, omissions, conduct, purchases, representations,
          contracts, agreements, events, causes, or matters of any kind arising out of or related to
          the subject matter of the Settlement Agreement. Except as set forth in subsection (2),
          below, the releases in this section extend to each of the Parties and individuals who are
          currently, or who have in the last six (6) months been, the Parties’ officers, directors,
          members, shareholders, trustees, executors, beneficiaries, managers, employees, agents,
          experts, consultants, and attorneys (the “Released Parties”).

                     (1)   Notwithstanding the foregoing, the releases as set forth above shall not
                           extend to any claims that arise out of a failure to perform this Settlement
                           Agreement, a breach of any provision of this Settlement Agreement, or in
                           any way arising out of any of the other documents to be executed or delivered
                           pursuant to this Settlement Agreement.
                     (2)   Notwithstanding the broad definitions of “Released Claims” and “Released
                           Parties” provided above, the releases in this Settlement Agreement are not
                           intended to limit any claims that the Parties may have against third parties
                           who might be liable for damages to one or both of the Parties for those types
                           of claims identified in Sections 3(g) and 3(h) of this Settlement Agreement.

   o.     Authority. The Parties each represent and warrant that they have full power and actual
          authority to enter into this Settlement Agreement and to carry out all actions required of them
          by this Settlement Agreement. All persons executing this Settlement Agreement in
          representative capacities represent and warrant that they have full power and authority to bind
          their respective corporations, partnerships, and companies. Provided, however, that the
          Parties expressly acknowledge that the terms and effectiveness of this Settlement Agreement
          is conditioned upon providing notice in the Bankruptcy Cases and obtaining the approval of
          the Bankruptcy Court as provided in Federal Rule of Bankruptcy Procedure 9019. The Parties
          shall, with the consent and support of the Committee, jointly provide such notice and seek to
          obtain such approval within seven (7) days of the Effective Date.
{00231203:1}


Settlement Agreement and Release of Claims
Sunshine Dairy Foods Management, LLC / Karamanos Holdings, Inc.                                Page 4
Exhibit 1 - Page 6 of 9
Exhibit A - Page 4 of 7
                      Case 18-31644-pcm11           Doc 622       Filed 12/26/18
   p.     Governing Law. This Settlement Agreement shall in all respects be interpreted, enforced, and
          governed by and under the laws of the State of Oregon. The language of all parts of this
          Settlement Agreement shall in all cases be construed as a whole, according to its fair meaning,
          and not strictly for or against any of the Parties.
   q.     Exclusive Forum. Any future proceeding to interpret, enforce, construe, adjudicate, or
          otherwise related to this Settlement Agreement shall be brought in the United States
          Bankruptcy Court for the District of Oregon. Any proceeding initiated in a different forum
          shall be immediately dismissed upon request by the Party against whom such proceeding is
          initiated. A Party initiating a proceeding in an improper forum which is dismissed in
          accordance with this Paragraph shall be liable to the Party that requests the dismissal for the
          attorneys’ fees and costs incurred with such a request, as provided in Paragraph “r” of this
          Settlement Agreement.

   r.     Attorneys’ Fees. Should it be necessary for any Party to this Settlement Agreement to initiate
          legal proceedings to adjudicate any issues arising hereunder or under any document required
          to carry out the terms of this Settlement Agreement and make it effective, the Party or Parties
          to such legal proceedings who substantially prevail shall be entitled to reimbursement of their
          attorneys’ fees, costs, expenses, and disbursements (including the fees and expenses of expert
          and fact witnesses) reasonably incurred or made by the substantially prevailing parties in
          preparing, prosecuting, appealing, petitioning for review, and in enforcing any judgment or
          award, from the Party or Parties who do not substantially prevail.

   s.     Severability. This Settlement Agreement, and the documents required to carry out the terms
          of this Settlement Agreement and make it effective, do not violate any federal or state statute,
          rule, regulation, or common law known; but any provision which is found to be invalid or in
          violation of any statute, rule, regulation, or common law shall be considered null and void,
          with the remaining provisions remaining viable and in effect. Notwithstanding the foregoing,
          the Parties acknowledge and agree that this Settlement Agreement and the releases provided
          for above are each necessary to this settlement; without either of these the Parties would not
          agree to this settlement.

   t.     Counterparts. This Settlement Agreement may be executed in any number of identical
          counterparts, notwithstanding that all Parties have not signed the same counterpart, with the
          same effect as if all parties had signed the same document. All counterparts shall be construed
          as and shall constitute one and the same agreement. Facsimile and electronic (e.g., PDF)
          copies of signature pages shall be equal to original signatures.

   u.     Participation in Drafting. All of the Parties have participated in the drafting of this Settlement
          Agreement. No ambiguity shall be construed against any Party based upon a claim that the
          Party drafted the ambiguous language.

   v.     Waiver. A waiver of any provision of this Settlement Agreement shall operate as a waiver
          only for the specific occasion as to which the waiver is given, and the provisions of this
          Settlement Agreement shall otherwise continue to be fully effective and operable as to any
          other occasion or occasions.

   w.     Complete Agreement. This Settlement Agreement is the final and complete expression of the
          agreement of the Parties on these subjects. This Settlement Agreement may not be modified,
          interpreted, amended, waived, or revoked orally, but only by writing signed by all Parties.
{00231203:1}


Settlement Agreement and Release of Claims
Sunshine Dairy Foods Management, LLC / Karamanos Holdings, Inc.                                   Page 5
Exhibit 1 - Page 7 of 9
Exhibit A - Page 5 of 7
                      Case 18-31644-pcm11           Doc 622       Filed 12/26/18
          This Settlement Agreement supersedes and replaces all prior agreements, discussions, and
          representations on these subjects, all of which are merged into, and superseded by, this
          Settlement Agreement. No Party is entering into this Settlement Agreement in reliance on
          any oral or written promises, inducements, representations, understandings, interpretations,
          or agreements other than those contained in this Settlement Agreement.

   x.     Full Understanding; Independent Legal Counsel. The Parties each acknowledge, represent,
          and agree that they have read this Settlement Agreement and the Exhibit attached hereto; that
          they fully understand the terms thereof; that they have been fully advised by their legal
          counsel, accountants, and other advisors with respect thereto; and that this Settlement
          Agreement is executed by them upon the advice and recommendation and with the approval
          of their independent legal counsel.

   y.     Change of Circumstances. It is understood by the Parties that if the facts or law with respect
          to which the foregoing releases are given hereafter turn out to be other than or different from
          the facts or law now known to be or believed by the Parties to be true, then the Parties
          expressly assume the risk of the facts or law turning out to be different, and agree that the
          foregoing releases shall be in all respects effective and not subject to termination or rescission
          for any such differences in facts or law.

   z.     Successors and Assigns. This Settlement Agreement shall be binding on, and shall inure to
          the benefit of, the Parties hereto and their heirs, respective administrators, representatives,
          successors, and assigns, including, but not limited to, any trustees that may be appointed in
          the Bankruptcy Cases.

   aa.    Compromise of Disputed Claims. It is understood and agreed that this Settlement Agreement
          is the compromise of disputed claims, and that the terms of settlement contained herein and
          the releases executed by the Parties are not intended to be and shall not be construed as
          admissions of any liability or responsibility whatsoever and each released Party expressly
          denies any liability or responsibility whatsoever.


 SUNSHINE DAIRY FOODS                                 DATED:___________________, 2018.
 MANAGEMENT, LLC

 ____________________________________

 By:_________________________________

 Its: _______________________________________

 KARAMANOS HOLDINGS, INC.                             DATED:___________________, 2018.

 ____________________________________

 By:_________________________________

 Its: _______________________________________
{00231203:1}


Settlement Agreement and Release of Claims
Sunshine Dairy Foods Management, LLC / Karamanos Holdings, Inc.                                   Page 6
Exhibit 1 - Page 8 of 9
Exhibit A - Page 6 of 7
                      Case 18-31644-pcm11           Doc 622       Filed 12/26/18
FORM AND CONTENT APPROVED BY:

VANDEN BOS & CHAPMAN, LLP

____________________________________
Douglas R. Ricks, OSB #044026
Attorney for Sunshine Dairy Foods Management, LLC
319 SW Washington St., Ste. 520
Portland, OR 97204
(503) 241-4869; Fax (503) 241-3731
doug@vbcattorneys.com

MOTSCHENBACHER & BLATTNER, LLP

____________________________________
Nicholas J. Henderson, OSB # 074027
Attorney for Karamanos Holdings, Inc.
117 SW Taylor St., Ste. 300
Portland OR 97204
(503) 417-0508; Fax (503) 417-0528
nhenderson@portlaw.com

DUMAS & KIM, APC

____________________________________
James A. Dumas
Attorneys for Estate of John D. Karamanos, III
3435 Wilshire Boulevard, Ste. 990
Los Angeles, CA 91401
(213) 368-5000, jdumas@dumas-law.com




{00231203:1}


Settlement Agreement and Release of Claims
Sunshine Dairy Foods Management, LLC / Karamanos Holdings, Inc.                    Page 7
Exhibit 1 - Page 9 of 9
Exhibit A - Page 7 of 7
                      Case 18-31644-pcm11           Doc 622       Filed 12/26/18
Label Matrix for local noticing                      BankDirect Capital Finance                           (p)CITY OF PORTLAND
0979-3                                               150 N Field Dr #190                                  OFFICE OF CITY ATTORNEY
Case 18-31646-pcm11                                  Lake Forest, IL 60045-2594                           RM 430
District of Oregon                                                                                        1221 SW 4TH AVE
Portland                                                                                                  PORTLAND OR 97204-1991
Wed Dec 26 09:16:59 PST 2018
Committee of Unsecured Creditors of Sunshine         Estate of John D. Karamanos III                      First Business Capital Corp.
c/o Leonard Law Group LLC                            c/o Norman Davidson IV                               Attn: Mark Buchert, VP-Account Executive
1 SW Colmbia                                         630 W Duarte Rd., Suite 208                          401 Charmany Dr.
Suite 1010                                           Arcadia, CA 91007-7604                               Madison, WI 53719-1272
Portland, OR 97258-2024

First Business Capital Corp.                         NICHOLAS J HENDERSON                                 IRS
c/o Albert N. Kennedy                                Motschenbacher & Blattner, LLP                       PO Box 7346
Tonkon Torp LLP                                      117 SW Taylor Street                                 Philadelphia PA 19101-7346
888 SW Fifth Avenue, #1600                           Ste 300
Portland, OR 97204-2099                              Portland, OR 97204-3029

Karamanos Holdings, Inc.                             LCA Bank Corporation                                 Multnomah County Tax Assessor
801 NE 21st Ave.                                     1375 Deer Valley Drive, Suite 218                    501 SE Hawthorne Blvd., Suite 175
Portland, OR 97232-2209                              Park City, UT 84060-5236                             Portland, OR 97214-3577



Multnomah County Tax Assessor                        Multnomah County-DART                                Norman Davidson III
PO Box 2716                                          Assessment, Recording & Taxation                     630 Duarte Rd., #208
Portland, OR 97208-2716                              P.O. BOX 2716                                        Arcadia, CA 91007-7604
                                                     PORTLND, OR 97208-2716


(p)OREGON DEPARTMENT OF TRANSPORTATION               KATHYRN PERKINS                                      TIMOTHY A SOLOMON
355 CAPITOL ST NE MS #21                             DOJ-Ust                                              Leonard Law Group LLC
SALEM OR 97301-3871                                  700 Stewart Street                                   1 SW Columbia
                                                     Suite 5103                                           Suite 1010
                                                     Seattle, WA 98101-4438                               Portland, OR 97258-2024

Strada Capital Corp.                                 Sunshine Dairy Foods Management, LLC                 TCF Equipment Finance A Division of TCF Nati
23046 Avenida de la Carlota                          801 NE 21st Ave.                                     5200 SW Meadows Rd., Ste 150
Suite 350                                            Portland, OR 97232-2280                              Lake Oswego, OR 97035-0066
Laguna Hills, CA 92653-1528


US Trustee, Portland                                 Wells Fargo Bank, N.A.                               Wells Fargo Vendor
620 SW Main St #213                                  300 Tri-State International, Suite 400               Financial Services, LLC
Portland, OR 97205-3026                              Lincolnshire, IL 60069-4417                          ATTN: Kimberly Park
                                                                                                          1010 Thomas Edison Blvd SW
                                                                                                          Cedar Rapids, IA 52404-8247



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


City of Portland                                     Oregon Department of Transportation                  End of Label Matrix
City Attorney’s Office                               355 Capitol St NE MS#21                              Mailable recipients      23
1221 SW 4th Ave Rm 430                               Salem, OR 97301                                      Bypassed recipients       0
Portland OR 97204                                                                                         Total                    23

                                         Case 18-31644-pcm11                  Doc 622       Filed 12/26/18
Label Matrix for local noticing                 1464 N Winnifred St                              48forty Solutions, LLC
0979-3                                          981 Powell Ave SW, Suite 135                     PO Box 849729
Case 18-31644-pcm11                             Renton, WA 98057-2926                            Dallas, TX 75284-9729
District of Oregon
Portland
Wed Dec 26 09:15:15 PST 2018
A & I Distributors                              A&E Conveyor Systems                             ADM Corn Processing Division
P O Box 1999                                    121 P Rickman Industrial Drive                   PO Box 95202
Billings, MT 59103-1999                         Canton, GA 30115-9099                            Grapevine, TX 76099-9752



ADS Group                                       JONAS V ANDERSON                                 AR Arena Products, Inc.
PO Box 15270                                    Office of the United States Trustee              2101 Mt. Read Blvd
Irvine, CA 92623-5270                           405 E. 8th Avenue                                Rochester, NY 14615-3708
                                                Ste 1100
                                                Eugene, OR 97401-2728

AS&P Billing Services                           AT & T                                           Access Information Holdings, LLC
PO Box 733746                                   P O Box 105068                                   P O Box 398306
Dallas, TX 75373-3745                           Atlanta, GA 30348-5068                           San Francisco, CA 94139-8306



Accountemps                                     Acranet-Clearstar                                Aflac Group Insurance
Robert Half                                     521 West Maxwell Avenue                          PO Box 84069
ATTN: Karen Lima                                Spokane, WA 99201-2417                           Columbus, GA 31908-4069
POB 5024
San Ramon, CA 94583-5024

Airgas                                          Albina Fuel                                      Alex I. Poust
P O Box 951873                                  801 Main Street                                  1211 SW 5th Avenue, 19th floor
Dallas, TX 75395-1873                           Vancouver, WA 98660-3133                         Portland, OR 97204-3735



(c)ALFORD, JOHNATHAN                            All American First Aid & Safety                  Allied Purchasing Co.
19100 E BURNSIDE ST APT 336                     16055 SW Walker Rd Ste 196                       PO Box 1249
PORTLAND OR 97233-5861                          Beaverton, OR 97006-4942                         Mason City, IA 50402-1249



Allied Purshasing                               Alpine Food Distributing                         Alpine Food Distributing, Inc.
PO Box 1249                                     PO Box 22529                                     PO Box 22529
Mason City, IA 50402-1249                       Milwaukie, OR 97269-2529                         Milwaukie



Alpine Food Distributing, Inc.                  Amcane Sugar, LLC                                American Express
520 SW Sixth Ave Ste 1200                       PO Box 674996                                    P O Box 650448
Portland, OR 97204-1510                         Detroit, MI 48267-4996                           Dallas, TX 75265-0448



American Express Travel Related Services Com    American Northwest Recovery Solutions            Americold Logistics LLC
Inc.                                            PO Box 9235                                      25587 Network Place
c/o Becket and Lee LLP                          Nampa, ID 83652-9235                             Chicago, IL 60673-1255
PO Box 3001
Malvern PA 19355-0701
                                         Case 18-31644-pcm11             Doc 622      Filed 12/26/18
Ametek Brookfield                          Amundson, Lavere                               Andersen Plastics
PO Box 419319                              11005 NE 76th St, #30                          PO Box 310
Boston, MA 02241-9319                      Vancouver, WA 98662-3954                       Battle Ground, WA 98604-0310



Applied Industrial Technologies            Applied Industrial Technologies                Arbuthnot, Stephen
PO Box 100538                              c/o Dianne Misenko                             15172 SW Sapphire
Pasadena, CA 91189-0538                    One Applied Plaza                              Beaverton, OR 97007-8305
                                           Cleveland, OH 44115-2519


Arenas, Damian                             Ashley S. Rusher                               Aspy, Katie
8000 NE HWY 99 #106                        Blanco Tackabery & Matamoros, PA               9105 SE 32ND AVE APT 15
Vancouver, WA 98665-8844                   P.O. Drawer 25008                              Portland, OR 97222-5674
                                           Winston-Salem, NC 27114-5008


Atlasta Lock & Safe CO., Inc.              Austin, Dale                                   Automotive & Industrial Distributors of
702 SE Grand Ave                           10390 Sw Crestwood Ct                          900 1st Avenue North
Portland, OR 97214-2299                    Beaverton, OR 97008-6641                       Billings, MT 59101-2662



Baez Hernandez, Carlos                     Balboa Capital Corporation                     Banc of California, N.A.
167 NE 25th Avenue #207                    575 Anton Boulevard                            3 Macarthur Pl., Ste 100
Hillsboro, OR 97124-6368                   12th Floor                                     Santa Ana, CA 92707-6068
                                           Costa Mesa, CA 92626-7169


Bankdirect Capital Finance                 Barry Callebaut USA LLC                        Batugo, Kevin
150 N Field Dr #190                        28543 Network Place                            15296 SE Johnson Rd.
Lake Forest, IL 60045-2594                 Chicago, IL 60673-1285                         Clackamas, OR 97015-9406



Beaver Sports Properties, LLC              Beck, Chris                                    Benefithelp Solutions
c/o Learfield Communications, LLC          22802 NE 174th St                              P O Box 5817
P.O. Box 843038                            Brush Prairie, WA 98606-8102                   Portland, Or 97228-5817
Kansas City, MO 64184-3038


Bev Cap Management, LLC                    Bigelow, Nicole                                Birley, Terrance
120 W Virginia St Suite 200                39805 Davis St                                 1707 NW 3rd St
Mckinney, TX 75069-4496                    Sandy, OR 97055-8376                           Battleground, WA 98604-4352



Black Helterline LLP                       Bluetarp Financial                             Boatman, Jon
805 SW Broadway, Suite 1900                PO Box 105525                                  18436 Southeast Yamhill Circle
Portland, OR 97205-3359                    Atlanta, GA 30348-5525                         Portland, OR 97233-5557



Bobb, Louis                                Boiler & Combustion Service, Inc.              Boon Chapman
1259 NE Hogan Place                        PO Box 22919                                   9401 Amberglen Blvd
Gresham, OR 97030-4100                     Portland, OR 97269-2919                        Austin, TX 78729-1191



                                    Case 18-31644-pcm11             Doc 622    Filed 12/26/18
Brandon D. Smith, Esq.                  Brett L. Wittner                              Burbach, Michael
140 Geary Street, 7th Floor             Morton McGoldrick, P.S.                       3112 St Johns Blvd
San Francisco, CA 94108-5617            820 A Street, Suite 600                       Vancouver, WA 98661-3723
                                        Tacoma, WA 98402-5293


CARY R CADONAU                          ASHLEY CARTER                                 CBRE Group, Inc
1200 SW Main St                         City Attorney’s Office                        Wells Fargo Center
Portland, OR 97205-2040                 1221 SW Fourth Avenue                         1300 SW Fifth Ave #3000
                                        Ste 430                                       Portland, OR 97201-5688
                                        Portland, OR 97204-1991

JOHN H CHAMBERS                         CHEP Pallecon Solutions                       CIT Bank NA
Dunn Carney LLP                         PO Box 7408180                                PO Box 593007
851 SW Sixth Avenue                     Chicago, IL 60674-8180                        San Antonio, TX 78259-0200
Suite 1500
Portland, OR 97204-1357

CIT Finance, LLC                        CIT Technology Fin Serv, Inc.                 CHRISTOPHER N COYLE
PO Box 593007                           PO Box 100706                                 319 SW Washington St #520
San Antonio, TX 78259-0200              Pasadena, CA 91189-0003                       Portland, OR 97204-2690



CREST FOODS CO., INC                    DAVID W CRISWELL                              CRS Data Solutions
PO BOX 371                              Lane Powell PC                                PO Box 2764
ASHTON, IL 61006-0371                   601 SW Second Avenue                          Portland, OR 97208-2764
                                        Suite 2100
                                        Portland, OR 97204-3158

Caballero, Ernesto                      Camfil USA, Inc.                              Campa, David
8316 N. Lombard St. PMB 439             3302 Solutions Center                         101 SE 199th
Portland, OR 97203-3727                 Chicago, IL 60677-3003                        Portland, OR 97233-6019



Canon Financial Services                Canon Financial Services, Inc.                Castillo, Johnny
14904 Collections Center Drive          158 Gaither Drive #200                        1506 SE Kobus Way
Chicago, IL 60693-0149                  Mt Laurel, NJ 08054-1716                      Hillsboro, OR 97123-5367



Cates, David                            Center, Christopher                           CenturyLink
12212 SE Raymond St                     5231 SE Malden Dr                             PO Box 91155
Portland, OR 97236-4232                 Portland, OR 97206-0842                       Seattle, WA 98111-9255



Chambers, Sandy                         Charm Sciences Inc.                           Charm Sciences, Inc.
18200 NE Flanders                       659 Andover Street                            659 Andover St
Portland, OR 97230-7244                 Lawremce, MA 01843-1032                       Lawrence, MA 01843-1032



Chorn, James                            Cintas Corporation - 463                      Citibank, NA
2243 SE 105th AVE                       PO Box 650838                                 c/o Barbara Desoer - CEO
Portland, OR 97216-3046                 Dallas, TX 75265-0838                         701 East 60th Street North
                                                                                      Sioux Falls, SD 57104-0493

                                 Case 18-31644-pcm11             Doc 622   Filed 12/26/18
(p)CITY OF PORTLAND                           Clatsop Fleet Service, Inc                       Claudia Rambanales
OFFICE OF CITY ATTORNEY                       2040 SE Airport Lane                             c/o Law Offices of Jacob Emrani
RM 430                                        Warrenton, OR 97146-7401                         1516 South Broadway
1221 SW 4TH AVE                                                                                Los Angeles, CA 90015-3031
PORTLAND OR 97204-1991

Clow Roofing & Siding Inc.                    Cole-Parmer Instrument Company, LLC              Columbia Oregon 98th Ave Industrial LLC
434 N Tillamook Street                        13927 Collections Center Drive                   PO Box 848138-076
Portland, OR 97227-1898                       Chicago, IL 60693-0139                           Dallas, TX 75284-0001



Columbia Oregon 98th Industrial, LLC          Comcast                                          Conan Fin Org, LLC
c/o Alex I. Poust                             PO Box 34744                                     17606 Sydni Ct
1211 SW 5th Avenue, 19th floor                Seattle, WA 98124-1744                           Lake Oswego, OR 97035-5588
Portland, OR 97204-3731


Country Lane Dairy                            Country Lane Dairy                               Courier Direct, Inc.
18555 SW Teton Ave                            c/o Keystone-Pacific, LLC                        PO Box 3448
Tualatin, OR 97062-8842                       Kaye N. Barnes, RA                               Tualatin, OR 97062-3448
                                              9955 SW Potano St
                                              Tualatin, OR 97062-8619

Crandall, John                                Crest Foods Co. Inc                              Crollard, Dennis
843 SE Walnut St                              Attn: Accounts Receivable                        5308 NE 68th St
Hillsboro, OR 97123-4533                      PO Box 371                                       Vancouver, WA 98661-1488
                                              Ashton, IL 61006-0371


Crollard, Travis                              DSM Nutritional Products, Inc.                   JAMES A. DUMAS II
3815 NE 87th Place                            3927 Collection Center Drive                     Dumas & Kim, APC.
Vancouver, WA 98662-6869                      Chicago, IL 60693-0039                           3435 Wilshire Blvd #990
                                                                                               Suite 990
                                                                                               Los Angeles, CA 90010-1998

Daco Corporation                              Dairy Connection Inc.                            Danielski, David
8825 S 184th Street                           501 Tasman Street Suite B                        3006 SE 16th St
Kent, WA 98031-1232                           Madison, WI 53714-3173                           Gresham, OR 97080-9245



Danisco USA, Inc                              Davidson, Howard                                 Davis, Christopher
PO Box 32020                                  8923 Ne 41st Ave                                 205 SE 5th Ave
New York, NY 10087-2020                       Vancouver, WA 98665-5303                         Battle Ground, WA 98604-8320



Dean, Brian                                   Dejarnett Sales, Inc.                            Domino Foods, Inc
845 G St.                                     45 82nd Drive, Suite 49                          PO Box 79066
Washougal, WA 98671-1327                      Gladstone, OR 97027-2562                         City Of Industry, CA 91716-9066



Domino Foods, Inc.                            JONATHAN CHISATO EDWARDS                         Eberhards
Blanco Tackabery & Matamoros, PA              Earl Law Group PLLC                              P O Box 845
c/o Ashley S. Rusher                          1334 S Pioneer Way                               Redmond, OR 97756-0186
P.O. Drawer 25008                             Moses Lake, WA 98837-2410
Winston-Salem, NC 27114-5008
                                       Case 18-31644-pcm11             Doc 622      Filed 12/26/18
Ecolab Inc.                                 Edgar A. Weber & Company                       Edmunson, Brian
655 LONE OAK DR - A1                        PO Box 546                                     15092 SE Pioneer Dr
Eagan, MN 55121-1649                        Wheeling, IL 60090-0546                        Clackamas, OR 97015-6365



Edwards, Kisa                               Electric Inc.                                  Electric Inc.
4927 NE Grand Avenue                        c/o Christopher C. Winston, President          PO BOX 820386
Portland, OR 97211-3925                     PO Box 820386                                  Vancouver, WA 98682-0008
                                            Vancouver, WA 98682-0008


Ellima Discovery, Inc                       Elm Services                                   Elution Technologies
390 N Sepulveda Blvd Suite 2080             PO Box 15270                                   480 Hercules Drive
El Segundo, CA 90245-4401                   Irvine, CA 92623-5270                          Colchester, VT 05446-7917



Eric C Hartwig                              Ernest Packaging Solutions                     Ernest Packaging Solutions
520 SW Sixth Ave Ste 1200                   c/o Jennifer Delgadillo                        5777 Smithway St
Portland, OR 97204-1510                     Director of Corp. Credit                       Commerce, CA 90040-1507
                                            5777 Smith Way St
                                            Commerce, CA 90040-1507

Ernest Packaging Solutions                  Eroad Inc.                                     Eurofins DQCI, LLC
9255 NE Alderwood Rd.                       7618 SW Mohawk Street                          PO Box 11407
Portland, OR 97220-1343                     Tualatin, OR 97062-8121                        Birmingham, AL 35246-5569



Ever Fresh Fruit Company                    EverBank Commerical Finance                    EverFresh Fruit Co.
John Logan c/o Ever Fresh Fruit Co          10 Waterview Blvd                              PO Box 1177
PO Box 1177                                 Parsippany, NJ 07054-1286                      Sandy, OR 97055-1177
Sandy, OR 97055-1177


Evergreen Packaging Inc.                    Exova #774214                                  Exova Inc
PO Box 845430                               4214 Solutions Center                          2395 Speakman Drive
Dallas, TX 75284-5430                       Chicago, IL XXX-XX-XXXX                        Mississauga, Ontario L5K 1B3 Canada



Express Personnel Services                  F&H Food Equipment Co.                         FEDEX
PO Box 4427                                 PO Box 3985                                    PO BOX 7221
Portland, OR 97208-4427                     Springfield, MO 65808-3985                     Pasadena, CA 91109-7321



FEDEX FREIGHT                               JOSEPH A FIELD                                 SCOTT D FINK
PO BOX 21415                                Field Jerger LLP                               Weltman Weinberg & Reis Co
Pasadena, CA 91185-0001                     621 SW Morrison Street                         323 W Lakeside Ave #200
                                            Ste 510                                        Cleveland, OH 44113-1009
                                            Portland, OR 97205-3808

MICHAEL W FLETCHER                          FREEWIRE BROADBAND LLC                         Falk, Alysha
888 SW 5th Ave #1600                        5465 SW WESTERN AVE                            14600 NE 87th Street
Portland, OR 97204-2030                     Suite E                                        Vancouver, WA 98682-2829
                                            Beaverton, OR 97005-4179

                                     Case 18-31644-pcm11            Doc 622     Filed 12/26/18
Far West Distributors, Inc.                       Farm Power Misty Meadow, LLC                 Farm Power Tillamook, LLC
1617 N. Plaza Drive                               1934 S Wall St                               1934 South Wall St
Visalia, CA 93291-8887                            Mount Vernon, WA 98273-6509                  Mount Vernon, WA 98273-6509



Farr, Lawrence                                    Fastenal                                     Fastenal Company
14205 NE 10th Ave                                 P O Box 1286                                 2001 Theurer Blvd.
Vancouver, WA 98685-1301                          Winona, MN 55987-7286                        Winona, MN 55987-9902



Federal Milk Market Administrator                 Firmenich Inc.                               First Business Capital Corp.
Market Administrator                              PO Box 7247-8502                             c/o Tonkon Torp LLP
1930 220th St SE #J102                            Philadelphia, PA 19170-8502                  ATTN: Albert N. Kennedy
Bothell, WA 98021-8408                                                                         888 SW 5th Ave., Suite 1600
                                                                                               Portland, OR 97204-2099

First Business Capital Corp.                      First Business Capital Corp.                 First Business Capital Corp.
Attn: Mark Buchert, VP-Account Executive          c/o Albert N. Kennedy                        c/o Chuck Batson, President & CEO
401 Charmany Dr                                   Tonkon Torp LLP                              401 Charmany Dr
Madison, Wi 53719-1272                            888 SW Fifth Avenue, #1600                   Madison, Wi 53719-1272
                                                  Portland, OR 97204-2099

First Capital Corporation                         Foodline Piping Products                     Ford Motor Credit Co.
c/o Albert N. Kennedy                             225 Edgewood Avenue                          PO Box 552679
Tonkon Torp LLP                                   West Berlin, NJ 08091-2615                   Detroit, MI 48255-2679
888 SW Fifth Ave., Suite 1600
Portland, OR 97204-2099

(p)FORD MOTOR CREDIT COMPANY                      Ford Motor Credit Company LLC                Forry, Brandon
P O BOX 62180                                     c/o CT Corp. System, RA                      6421 SE Morrison St.
COLORADO SPRINGS CO 80962-2180                    780 Commerical St SE Ste 100                 Portland, OR 97215-1945
                                                  Salem, OR 97301-3465


Forsman, Pentti                                   Fortin, Patricia                             Fred, John
18654 SW Shaw St.                                 3111 NE 76th Ave                             17823 SE Division St
Aloha, OR 97078-1211                              Portland, OR 97213-6501                      Portland, OR 97236-1063



Freewire Broadband                                Fry, Mitchell                                GNT USA, Inc.
7327 SW Barnes Rd #701                            3532 SW Beaverton Hillsdale Hwy              660 White Plains Road
Portland, OR 97225-6119                           Portland, OR 97221-3810                      Tarrytown, NY 10591-5107



Gillco Ingredients                                Ginger People                                Givaudan Flavors Corporation
1701 La Costa Meadows Drive                       215 Reindollar Ave                           ATTN: Will Romanowicz
San Marcos, CA 92078-5105                         Marina, CA 93933-3804                        1199 Edison Drive
                                                                                               Cincinnati, OH 45216-2265


Glorybee Foods, Inc.                              Grainger                                     Graphic Packaging International Inc.
PO Box 2744                                       PO Box 419267                                PO Box 404170
Eugene, OR 97402-0277                             Kansas City, MO 64141-6267                   Atlanta, GA 30384-4170



                                           Case 18-31644-pcm11            Doc 622   Filed 12/26/18
Greiner Packaging Corp.                          Grupo Phoenix                                  Gullberg, Choei
225 Enterprise Way                               18851 NE 29th Ave, Suite 601                   4735 N Mississippi Avenue
Pittston, PA 18640-5035                          Aventura, FL 33180-2844                        Portland, OR 97217-3140



Gutierrez, Anthony                               ERIC C HARTWIG                                 NICHOLAS J HENDERSON
4761 N. Girard St                                Zarosinski Hartwig P.C.                        Motschenbacher & Blattner, LLP
Portland, OR 97203-4633                          520 SW Sixth Ave                               117 SW Taylor Street
                                                 Ste 1200                                       Ste 300
                                                 Portland, OR 97204-1510                        Portland, OR 97204-3029

Haines, Christopher                              Hammer, Gary                                   Harrington Industrial Plastics
3903 SW Wilbard St.                              12032 SW Westbury Terr                         PO Box 5128
Portland, OR 97219-6194                          Tigard, OR 97223-1651                          Chino, CA 91708-5128



Harvest Food Solutions, LLC                      Hernandez, Alfredo                             High Desert Milk
501 SE Columbia Shores Boulevard, Suite          20833 SW Imperial Place                        c/o Steven Tarbet CFO
Vancouver, WA 98661-8099                         Beaverton, OR 97003-1847                       1033 Idaho Avenue
                                                                                                Burley, ID 83318-4923


High Desert Milk, Inc.                           Hilton Supply Management                       Huber, Troy
1033 Idaho St                                    7926 Jones Branch Dr., Ste #400                9900 SE Lawnfield Rd, #87
Burley, ID 83318-4923                            McLean, VA 22102-3370                          Clackamas, OR 97015-9617



Huber, Tyler                                     Huebner, Cynthia                               Hygiena LLC
7650 SE McBride St.                              4617 NE St Johns Rd #H127                      1801 W Olympic Blvd
Milwaukie, OR 97222-1273                         Vancouver, WA 98661-2562                       Pasadena, CA 91199-2007



IGI Resources, Inc.                              (p)INTERNAL REVENUE SERVICE                    IRS
12124 Collections Center Drive                   CENTRALIZED INSOLVENCY OPERATIONS              Attn: Civil Process Clerk
Chicago, IL 60693-0121                           PO BOX 7346                                    U.S. Attorney, District of Oregon
                                                 PHILADELPHIA PA 19101-7346                     1000 SW 3rd, #600
                                                                                                Portland, OR 97204-2936

IRS                                              Idaho Milk Products Inc.                       Imperfect Produce Sub Lease
Centralized Insolvency Operation                 2249 South Tiger Drive                         1616 Donner Ave
P. O. Box 7346                                   Jerome, ID 83338-5080                          San Francisco, CA 94124-3220
Philadelphia, PA 19101-7346


Independent Retirement Consult                   Indoor Billboard/NW                            Indoor Billboard/Northwest, Inc.
6500 SW Macadam Avenue, Suite 185                PO Box 17555                                   P.O. Box 17555
Portland, OR 97239-3570                          Portland, OR 97217-0555                        Portland, OR 97217
                                                                                                Portland, OR 97217-0555


Ingredion                                        Ingredion Incorporated                         Inspired Results
PO Box 742206                                    5 Westbrook Corporate Center                   3437 Monumentum Place
Los Angeles, CA 90074-2206                       Westchester, IL 60154-5795                     Chicago, IL 60689-0001



                                          Case 18-31644-pcm11             Doc 622    Filed 12/26/18
J&D Refrigerated Services            SCOTT L JENSEN                             Jackson Lewis, P.C.
PO Box 1605                          1200 SW MAIN ST                            1133 Westchester Avenue Suite S125
Clackamas, OR 97015-1605             PORTLAND, OR 97205-2040                    West Harrison, NY 10604-3516



Jaimes, Enrique                      Jenkins, Chad                              Jogue Inc./Northville Labs
7936 SE 64th Avenue                  1509 22nd Ave Apt#24                       PO Box 190
Portland, OR 97206-9673              Forest Grove, OR 97116-1662                Northwille, MI 48167-0190



John H. Chambers                     Johnson, Gordon                            Jonathan Edwards
851 SW Sixth Avenue                  14908 NW 21st Avenue                       1334 S Pioneer Way
Suite 1500                           Vancouver, WA 98685-1245                   Moses Lake, WA 98837-2410
Portland, OR 97204-1352


Jones, Terry                         Jubitz Fleet Services                      Jubitz Travel Center
12220 SE Long Street                 PO Box 11251                               PO Box 11133
Portland, OR 97236-7710              Portland, OR 97211-0251                    Portland, OR 97211-0133



KBTG, Inc.                           ALBERT N KENNEDY                           KPA Services, LLC
c/o Johnston Mitchell                888 SW 5th Ave #1600                       1380 Forest Park Cir #14D
Coers Mitchell Law LLC               Portland, OR 97204-2030                    Lafayette, CO 80026-3378
2100 NE Broadway, Ste 105
Portland, Oregon 97232-1500

KPA Services, LLC                    Kaio, Kenneth                              Karamanos Holdings
PO Box 301526                        7579 SW Roanoke Dr N                       630 West Duarte Road, #208
Dallas, TX 75303-1526                Wilsonville, OR 97070-6821                 Arcadia, CA 91007-7604



Karamanos Holdings, Inc.             Karamanos Holdings, Inc.                   Karamanos, Benjamin
801 NE 21st Ave.                     c/o Daniel Boverman, CRO                   6514 SW 50th Avenue
Portland, OR 97232-2209              11285 SW Walker Rd.                        Portland, OR 97221-2844
                                     Portland, OR 97225-4461


Karamanos, John                      Kerry Ingredients & Flavours               Key Bank National Association
9239 NW Burntknoll Court             File 57038                                 11211 SW Fifth Ave., Suite 505
Portland, OR 97229-6551              Los Angeles, CA 90074-0001                 Portland, OR 97204



Khalifa, Yusef                       Kidder Matthews                            Kool Pak LLC
13926 SE Alimaria Dr                 One SW Columbia St., Ste 950               4550 SW Kruse Way, Suite 350
Clackamas, OR 97015-6349             Portland, OR 97258-2010                    Lake Oswego, OR 97035-3588



Kool Pak, LLC                        Kormanos Holdings, Inc.                    Kunkel, Ashley
PO Box 1450                          801 NE 21st Ave                            1261 SE Olvera Place
Minneapolis, MN 55485-7939           Portland, OR 97232-2209                    Gresham, OR 97080-9133



                              Case 18-31644-pcm11          Doc 622   Filed 12/26/18
Kuntzmann, Christopher                    LCA Bank Corporation                              LCA Bank Corporation
1539 NE Vista Way                         1375 Deer Valley Dr #218                          c/o Thomas T. Billings, RA
Gresham, OR 97030-4249                    Park City, UT 84060-5236                          15 West South Temple Ste 1700
                                                                                            Salt Lake City, UT 84101-1549


GARRETT SHEA LEDGERWOOD                   JUSTIN D LEONARD                                  HOWARD M LEVINE
Hershner Hunter LLP                       Leonard Law Group LLC                             1000 SW Broadway #1400
180 East 11th Avenue                      1 SW Columbia, Ste. 1010                          Portland, OR 97205-3066
Eugene, OR 97401-3584                     Portland, OR 97258-2024


LTI, Inc.                                 Lamoule                                           Landscape Management & Services
8631 Depot Road                           819 SE Grant St                                   3511 NE 109th Avenue
Lynden, WA 98264-9301                     Portland, OR 97214-4524                           Vancouver, WA 98682-7722



Larsen’s Creamery, Inc.                   Larsen’s Creamery, Inc.                           Leek, Brian
16940 SE 130th Avenue                     Scott L. Jensen, Brownstein Rask LLP              1412 Meadowlark Pl
Clackamas, OR 97015-8900                  1200 SW Main Street                               Molalla, OR 97038-8303
                                          Portland, OR 97205-2040


Les Schwab                                Levy-Center, Jacob                                Liborio, Arnold
2952 NE Sandy Boulevard                   9310 SE 65th Avenue                               1973 SE 122nd Ave. #10
Portland, OR 97232-2457                   Milwaukie, OR 97222-2501                          Portland, OR 97233-1344



Lochmead Dairy, Inc.                      Lockwood, Amanda                                  Loomis Armored Service, Inc.
1120 Ivy Street                           1537 NE 19th Avenue                               Dept. Ch. 10500
Junction City, OR 97448-1933              Portland, OR 97232-1421                           Palantine, IL 60055-0500



Love, Levi                                Lubrication Engineers, Inc.                       Lucas Foods, Inc.
10713 NE 88th Street                      PO Box 16025                                      c/o Robert LeChevallier, Buckley Law PC
Vancouver, WA 98662-3173                  Wichita, KS 67216-0025                            5300 Meadows Rd #200
                                                                                            Lake Oswego OR 97035-8225


Lynn Rowe Larsen                          ASHLEY J MCDONALD                                 JAMES K MIERSMA
Taft Stettinius & Hollister LLP           Brownstein Rask                                   McCarthy Holthus LLP
200 Public Square                         1200 SW Main St.                                  108 First Avenue South
Suite 3500                                Portland, OR 97205-2040                           Suite 300
Cleveland,, OH 44114-2317                                                                   Seattle, WA 98104-2104

JOHNSTON A MITCHELL                       SONIA A MONTALBANO                                MRV Dairy Solutions
2100 NE Broadway Street, Ste 105          707 SW Washington St #1500                        26382 Via De Anza
Portland, OR 97232-1500                   Portland, OR 97205-3532                           San Juan Capistrano, CA 92675-4723



(p)MACKENZIE ENGINEERING INC              Mallory Safety & Supply LLC                       Mane Inc.
1515 SE WATER AVE SUITE 100               PO Box 2068                                       2501 Henkle Drive
PORTLAND OR 97214-3487                    Longview, WA 98632-8190                           Lebanon OH 45036-7794



                                   Case 18-31644-pcm11          Doc 622          Filed 12/26/18
Matison, Jacob                                  Maverick Welding Supplies Inc.              Mayfield Farms, LLC
18340 SW Wheeler Crt                            PO Box 1570                                 18555 SW Teton Ave
Aloha, OR 97078-1653                            Oregon City, OR 97045-0570                  Tualatin, OR 97062-8842



Mayfield Farms, LLC                             McCarthy, Tara                              McGuire Bearing Company
c/o Keystone-Pacific, LLC                       18168 Newell Crest Dr.                      947 SE Market Street
Kaye N. Barnes, RA                              Oregon City, OR 97045-2874                  Portland, OR 97214-3574
9955 SW Potano St
Tualatin, OR 97062-8619

McMaster-Carr Supply Company                    Measure-Tech, Inc.                          Medosweet Farms of Oregon, Inc.
PO Box 7690                                     PO Box 499                                  P O Box 749
Chicago, IL 60680-7690                          Ariel, WA 98603-0499                        Kent, WA 98035-0749



Mercantum (U.S.) Corp.                          Metro Overhead Door                         Mettler Toledo
225 Broadway, 37Th Floor                        2525 NE Columbia Boulevard                  22670 Network Place
New York, NY 10007-3044                         Portland, OR 97211-2053                     Chicago, IL 60673-1226



Mettler-Toledo Safeline, Inc.                   Meyer, Zachary                              Miller Paint Co. Inc.
22677 Network Place                             1460 SE Willow Drive, Suite A               12812 NE Whitaker Way
Chicago, IL 60673-1226                          Warrenton, OR 97146-7350                    Portland, OR 97230-1110



Minuteman Press Lloyd Center                    Mitchell Lewis & Staver Co.                 Mocon, Inc
1015 NE Broadway Street                         9935 SW Commerce Circle                     PO Box 1450 - NW 8244
Portland, OR 97232-1230                         Wilsonville, OR 97070-8608                  Minneapolis, MN 55485-8244



Moss Adams LLP                                  Multnomah County                            Multnomah County Circuit Court
PO Box 101822                                   501 SE Hawthorne Blvd                       PO Box 78
Pasadena, CA 91189-0050                         Portland, OR 97214-3587                     Portland, OR 97207-0178



Multnomah County Dept. of Assessment, Record    Multnomah County Division of                Multnomah County Tax Assessor
501 SE Hawthorne Blvd                           P O Box 2716                                Attn Angelika Loomis, Agent
Room 175                                        Portland, OR 97208-2716                     PO Box 2716
Portland, OR 97214-3577                                                                     Portland, OR 97208-2716


Multnomah County-DART                           Murutes, Michael                            NIPR LLC
Assessment, Recording & Taxation                21322 NE Weidler Cir                        718 Griffin Ave PMB 17
P.O.Box 2716                                    Fairview, OR 97024-8732                     Enumclaw, WA 98022-3418
PORTLND, OR 97208-2716


TIMOTHY F. NIXON                                NW Natural Gas                              Nass, Kari
200 S Washington St #100                        PO Box 6017                                 12575 SW Pathfinder Ct
Suite 100                                       Portland, OR 97228-6017                     Tigard, OR 97223-5155
Green Bay, WI 54301-4298

                                         Case 18-31644-pcm11           Doc 622   Filed 12/26/18
National Container Group                        National Food Corporation                      Navigator Group Purchasing, Inc.
PO Box 5649                                     808 134th Street SW, Bldg. B, Suite 116        Attn: Gloria Barr, General Counsel
Carol Stream, IL 60197-5649                     Everett, WA 98204-2300                         c/o Managed Health Care Associates, Inc.
                                                                                               25-A Vreeland Road, Suite 200
                                                                                               Florham Park, NJ 07932-1903

Neilan, Brigg                                   Nelson Jameson                                 Nestle Quality Assurance Inc.
24050 SE Stark St.                              PO Box 1147                                    445 State Street
Apt. 1033                                       Marshfield, WI 54449-7147                      Fremont, MI 49413-1000
Gresham, OR 97030-8105


Nestle USA                                      Nordson Corp                                   Nordson Corporation
PO Box 841933                                   11475 Lakefield Drive                          300 Nordson Dr
Dallas, TX 75284-1933                           Duluth, GA 30097-1557                          Amherst, OH 44001
                                                                                               Amherst, OH 44001-2422


Northwest Control Company Inc.                  Northwest Food Processors Assoc.               Northwest Natural Gas Company
PO Box 22919                                    8338 NE Alderwood Road, Suite 160              PO Box 6017
Portland, OR 97269-2919                         Portland, OR 97220-6811                        Portland, OR 97228-6017



NuBiome, Inc.                                   ODOT/MCTD                                      ODR
PO Box 60087                                    3930 Fairview Industrial Dr SE                 ATTN: Bankruptcy Unit
Palo Alto, CA 94306-0087                        Salem, OR 97302-1166                           955 Center St NE
                                                                                               Salem, OR 97301-2555


ODR                                             ODR Bkcy                                       Office Depot Credit Plan
c/o Ellen Rosenblum, Attorney General           955 Center St NE                               P O Box 78004
Oregon Department of Justice                    Salem OR 97301-2555                            Phoenix, AZ 85062-8004
1162 Court St, NE
Salem, OR 97301-4096

Official Committee of Unsecured Creditors, c    Oil Filter Service Company                     Oilseeds
Leonard Law Group LLC                           615 SE Market Street                           8 Jackson St
1 SW Columbia, Suite 1010                       Portland, OR 97214-3522                        San Francisco, CA 94111-2022
Portland, OR 97258-2024


Oliveria, Christopher                           Oregon Dairy Products Commission               Oregon Department Of Agriculture
51726 SW Old Portland Rd.                       10505 SW Barbur Blvd, Suite 201                PO Box 4395, Unit 17
Scappoose, OR 97056-4000                        Portland, OR 97219-6853                        Portland, OR 97208-4395



(p)OREGON DEPARTMENT OF TRANSPORTATION          Oregon Employment Department                   Oregon Milk Marketing Federation
355 CAPITOL ST NE MS #21                        875 Union Street NE                            c/o David W. Criswell
SALEM OR 97301-3871                             Salem, OR 97311-0800                           Lane Powell, PC
                                                                                               601 SE Second Avenue, Suite 2100
                                                                                               Portland, OR 97204

Oregon Tilth, Inc.                              Organic West Milk, Inc.                        Osgood Industries, Inc.
2525 SE 3rd Street                              129 W Main Street                              P.O. Box 71745
Corvallis, OR 97333-1641                        Ripon, CA 95366-2419                           Chicago, IL 60694-1745



                                         Case 18-31644-pcm11            Doc 622     Filed 12/26/18
P & L Johnson Mechanical Inc.             ANDREW P PARKS                                PB Leiner
PO Box 595                                800 Willamette St #800                        DEPT CH 19836
Astoria, OR 97103-0595                    Eugene, OR 97401-2996                         Palatine, IL 60055-0001



PDF Seal                                  KATHYRN PERKINS                               ALEX I POUST
503 Acorn St                              DOJ-Ust                                       1211 SW 5th Ave #1600-1900
Deer Park, NY 11729-3601                  700 Stewart Street                            Portland, OR 97204-3735
                                          Suite 5103
                                          Seattle, WA 98101-4438

PPV, Inc.                                 Pacific Coast Americas, LLC                   Pacific Foods Of Oregon, Inc.
PO Box 5935, Drawer # 2254                PO Box 168                                    19480 SW 97th Ave
Troy, MI 48007-5935                       Monrovia, CA 91017-0168                       Tualatin, OR 97062-8505



Pacific Foods of Oregon, LLC              Pacific Office Automation                     Pacific Office Automation
Attn: James Guyon                         14747 NW Greenbrier Parkway                   PO Box 41602
One Campbell Place                        Beaverton, OR 97006-5601                      Philadelphia, PA 19101-1602
Camden, NJ 08103-1701


Pacific Office Automation                 (p)PACIFICORP                                 Pacific Power
PO Box 51043                              ATTN BANKRUPTCY                               PO Box 25308
Los Angeles, CA 90051-5343                PO BOX 25308                                  Salt Lake City, UT 84125-0308
                                          SALT LAKE CITY UT 84125-0308


Paetec                                    Palaoro, Jeromie                              Paris, Christopher
PO Box 9001013                            19462 S Wild Bill Ct                          11828 Southeast Pine Street
Louisville, KY 40290-1013                 Oregon City, OR 97045-7743                    Portland, OR 97216-3752



Paul Brong Machine Works, Inc.            Pennick, Doug                                 Pennick, Evan
421 NE 12th Avenue                        2606 E 26th Street                            410 SE 95th Ave
Portland, OR 97232-2786                   Vancouver, WA 98661-4502                      Vancouver, WA 98664-3421



Pennick, Justin                           Pennick, Kevin                                Penske Truck Leasing Co., L.P.
410 SE 95th Ave                           2760 NE 7th Avenue                            PO Box 563
Vancouver, WA 98664-3421                  Portland, OR 97212-3119                       Reading, PA 19603-0563



Penske Truck Leasing Company LP           Peralta, Benjamin                             Perez, Michael
PO Box 7429                               230 NE 100th Avenue, #16                      17407 SW Inkster Dr.
Pasadena, CA 91109-7429                   Portland, OR 97220-4427                       Sherwood, OR 97140-8240



PermaCold Engineering, Inc.               Permacold Engineering Inc.                    Pete’s Fresh Milk Delivery, LLC
c/o Elliott, Ostrander & Preston          Attn: Shauna Ray                              27441 68th Ave S
Att Bill Drew                             2945 NE Argyle Street                         Kent, WA 98032-7262
707 SW Washington, Suite 1500             Portland, OR 97211-1948
Portland, OR 97205-3532
                                   Case 18-31644-pcm11             Doc 622   Filed 12/26/18
Peter Finley Fry                            Petersen, David                                Phillips, Douglas
303 NW Uptown Terrace #1B                   9406 NE 26th Ct.                               11625 SW 5th St., #1
Portland, OR 97210-5500                     Vancouver, WA 98665-9594                       Beaverton, OR 97005-2972



Pickens, Belinda                            Pierce, Michael                                Pingo, Ryan
POB 6324                                    54703 Brodala Way                              6437 SE 137th Ave
Vancouver, WA 98668-6324                    Scappoose, OR 97056-2136                       Portland, OR 97236-7235



Piper, Steven                               Pitney Bowes Global Financial                  Pitney Bowes Global Financial Services LLC
13447 SE Bush St                            PO Box 371887                                  27 Waterview Drive
Portland, OR 97236-3323                     Pittsburgh, PA 15250-7887                      Shelton, CT 06484-4301



Pitney Bowes Purchase Power                 Platt Electric, Inc                            Pommerening, Jordan
PO Box 371874                               PO Box 418759                                  315 SE 40th St
Pittsburgh, PA 15250-7874                   Boston, MA 02241-8759                          Troutdale, OR 97060-2570



Portland Disposal & Recycling Inc.          Portland General Electric                      Prather, Dean
7202 NE 42nd Avenue                         PO Box 4438                                    782 Moneda Ct., N
Portland, OR 97218-1195                     Portland, OR 97208-4438                        Keizer, OR 97303-5875



Price, James                                Pro Sales, Inc.                                Pro-Western Plastics LTD
1331 N Sarstoga St                          917 Valley Ave NW                              30 Riel Drive
Portland, OR 97217-5438                     Puyallup, WA 98371-2528                        St. Albert, AB T8N 3Z7
                                                                                           Canada


Provvista                                   QCS Insurance Company                          QCS Purchasing, LLC
PO Box 601154                               c/o SRS                                        901 Warrenville Rd #405
Pasadena, CA 91189-1154                     18835 N. Thompson Peak Parkway Suite 210       Lisle, IL 60532-4309
                                            Scottsdale, AZ 85255-6254


QCS Purchasing, LLC                         Quality Chekd Dairies, Inc.                    Quinton, Hunter
PO Box 87618                                PO Box 6500                                    2056 SE 113th Ave
Chicago, IL 60680-0618                      Chicago, IL 60680-6500                         Portland, OR 97216-3619



CARLOS A RASCH                              DOUGLAS R RICKS                                RMMJ Services Inc.
Multnomah County Attorney’s Office          319 SW Washington St #520                      3307 Evergreen Way, Ste. 707-231
501 SE Hawthorne Blvd.                      Portland, OR 97204-2620                        Washougal, WA 98671-2062
Suite 500
Portland, OR 97214-3501

DANIEL A ROSS                               RAMINTA A. RUDYS                               Rardin, Edward
2001 Western Ave #400                       Assayag Mauss, LLP                             2340 NE Rene Avenue
Seattle, WA 98121-3132                      One Center Pointe Drive                        Gresham, OR 97030-3204
                                            Suite 170
                                            Lake Oswego, OR 97035-8655
                                     Case 18-31644-pcm11            Doc 622     Filed 12/26/18
Raya, Stephen                                   Recology                                      Reddaway Inc.
3675 SE Brendon Ct                              1850 NE Lafayette Ave                         26401 Network Place
Milwaukie, OR 97267-5642                        Mcminnville, OR 97128-3434                    Chicago, IL 60673-1264



Reed, Michael                                   Regala, Reynato                               Republic Services #472
2570 NE Timothy Ln                              10 NE 162nd Ave #23                           PO Box 78829
Hillsboro, OR 97124-6296                        Portland, OR 97230-5878                       Phoenix, AZ 85062-8829



Revelle, Kayla                                  Revive Brands                                 Richards, Michael
35739 E Crown Point Hwy                         3900 Cypress Dr                               12705 SE Gladstone St
Corbett, OR 97019-8691                          Petaluma, CA 94954-5694                       Portland, OR 97236-3633



Rick Wolf                                       Robertson, Mary                               Rocky Mountain Power
388 S 10th St                                   7415 N Fessenden St                           PO Box 25308
Kalama, WA 98625-9770                           Portland, OR 97203-1723                       Salt Lake City, UT 84125-0308



Rodda, Richard                                  Rodriguez, Katie                              Rogers Machinery Company Inc.
6009 NE 39th Street                             7767 SE Harrison St                           PO Box 230429
Vancouver, WA 98661-3221                        Milwaukie, OR 97222-1139                      Portland, OR 97281-0429



Roto-Rooter                                     Rumiano Cheese Company                        Ryan, Patrick
28655 SW Boones Ferry Road                      PO Box 863                                    2620 SW Hume St
Wilsonville, OR 97070-8216                      Willows, CA 95988-0863                        Portland, OR 97219-3916



TIMOTHY A SOLOMON                               SVZ-USA Inc.                                  SVZ-USA, Inc.
Leonard Law Group LLC                           1700 N Broadway Ave                           1700 N. Broadway
1 SW Columbia                                   Othello, WA 99344-8918                        PO Box 715
Suite 1010                                                                                    Othello, WA 99344-0715
Portland, OR 97258-2024

Safeguard Business Systems, dba Inspired Res    Salvage, Joshua                               Sammons, Matthew
981 Powell Ave SW, Suite 135                    22920 W Bluff Dr.                             42706 Hillcrest Loop Road
Renton, WA 98057-2926                           West Linn, OR 97068-8257                      Astoria, OR 97103-8444



Sampson, Jack                                   Sanderson Safety Supply Co.                   Satanand, Steven
4549 SE Knapp St                                1101 SE 3rd Avenue                            1608 NE Failing St
Portland, OR 97206-8331                         Portland, OR 97214-3399                       Portland, OR 97212-1343



Scott L. Jensen                                 Scott Laboratories Inc                        Scott Laboratories Inc
Brownstein Rask LLP                             POB 4559                                      1480 Cader Lane
1200 SW Main Street                             Petaluma, CA 94955-4559                       Petaluma, CA 94954-7001
Portland, OR 97205-2040

                                         Case 18-31644-pcm11             Doc 622   Filed 12/26/18
Sensient Flavors LLC                        Separators Inc.                                Shepherd, Kristina
5115 Sedge Blvd                             Dept CH 19595                                  8121 SE Woodstock Blvd
Hoffman Estates, IL 60192-3708              Palatine, IL 60055-0001                        Portland, OR 97206-5877



Silliker, Inc.                              Silvia Del Campo                               Simplex Grinnell LP
3155 Paysphere Circle                       c/o Law Offices of Jacob Ermani                Dept. Ch. 10320
Chicago, IL 60674-0031                      1516 South Broadway                            Palatine, IL 60055-0320
                                            Los Angeles, CA 90015-3031


SimplexGrinnell                             Sims, Emma                                     Siquina, Agustin
50 Technology Dr                            18200 NE Couch St., #219                       8925 N Newell Ave #106
Attn: Bankruptcy                            Portland, OR 97230-7271                        Portland, OR 97203-2863
Westminster, MA 01441-0001


Siquina, Juan                               Smith Teamaker LLC                             Smith, Roger
8316 N. Lombard St                          110 SE Washington St                           548 Bryant Hill Rd
PMB 296                                     Portland, OR 97214-2127                        Woodland, WA 98674-9278
Portland, OR 97203-3727


Sofia Vasquez                               Sorrento Lactalis, Inc.                        Sorrento Lactalis, Inc.
c/o Law Offices of Jacob Emrani             c/o Phillips Lytle LLP                         2376 South Park Avenue
1516 South Broadway                         Attn: Angela Z. Miller                         Buffalo, NY 14220-2670
Los Angeles, CA 90015-3031                  125 Main Street
                                            Buffalo, NY 14203-2887

Souvanna, Luang                             Spady, Gregory                                 Speer, Michael
20615 SW Ravenswood St                      POB 87508                                      165 SW Gabbert Rd
Beaverton, OR 97078-5434                    Vancouver, WA 98687-7508                       Gresham, OR 97080-5220



Sprague Pest Control                        Spring Valley Dairy Inc.                       Springfield Creamery
PO Box 2222                                 PO Box 20970                                   29440 Airport Road
Tacoma, WA 98401-2222                       Keizer, OR 97307-0970                          Eugene, OR 97402-9537



Springfield Creamery, Inc.                  Spurdy, Aaron                                  Statco Eng. & Fabricators
c/o Hershner Hunter LLP, ATTN: GSL          470 NW Bella Vista Dr                          PO Box 29901
180 East 11th Ave.                          Gresham, OR 97030-6633                         Phoenix, AZ 85038-0901
Eugene, OR 97401-3537


State Of Washington                         Stiebrs Farms Inc.                             Stiebrs Farms, Inc.
P O Box 47464                               c/o Janis E. Stiebrs, President                PO Box 598
Olympia, WA 98504-7464                      PO Box 598                                     Yelm, WA 98597-0598
                                            Yelm, WA 98597-0598


Stoel Rives, LLP                            Strada Capital Corporation                     Stumptown Coffee Roasters
760 SW Ninth Ave, Suite 3000                22431 Antonio Parkway #B160-610                100 SE Salmon Street
Portland, OR 97205-2587                     Rancho Santa Margarita, CA 92688-2804          Portland, OR 97214-3370



                                     Case 18-31644-pcm11             Doc 622    Filed 12/26/18
Sturm Elevator, Inc.                            Summit Funding Group, Inc.                     Summit Funding Group, Inc.
PO Box 3008                                     4680 Parkway Drive #300                        Lease Administration Group
Clackamas, OR 97015-3008                        Mason, OH 45040-7979                           PO Box 63-6488
                                                                                               Cincinnati, OH 45263-6488


Sunshine Dairy Foods Management, LLC            Swank & Swine, LLC                             Sweet Oregon Berry Company
c/o Daniel Boverman, CRO                        8630 SW Scholls Ferry Rd                       3005 Bypass Highway 18
11285 SW Walker Rd.                             Beaverton, OR 97008-6621                       Dayton, OR 97114
Portland, OR 97225-4461


Sygma-Portland                                  TCF Equipment Finance                          TCF Equipment Finance
13019 SE Jennifer St Suite 404                  11100 Wayzata Blvd #801                        11100 Wayzata Blvd, Ste 801
Clackamas, OR 97015-9061                        Hopkins, MN 55305-5503                         Hopkins, MN 55305-5503



TCF Equipment Finance A Division of TCF Nati    TED A TROUTMAN                                 Taylor-Made Labels, Inc..
5200 SW Meadows Rd. Ste 150                     5075 SW Griffith Dr.                           P O Box 1000, Dept 148
Lake Oswego, OR 97035-0066                      STE 220                                        Memphis, TN 38148-0148
                                                Beaverton, OR 97005-3045


Tetra Pak                                       Tetra Pak Inc.                                 The Standard Steel Companies
DEPT CH 10803                                   Brian R. Anderson                              PO Box 4828
Chicago, IL 60055-0803                          Nexsen Pruet, PLLC                             Portland, OR 97208-4828
                                                POB 3463
                                                Greensboro, NC 27402-3463

Thermo Fluids, Inc                              Tic Gums, Inc.                                 (p)TOYOTA MOTOR CREDIT CORPORATION
PO Box 7170                                     4609 Richlunn Drive                            PO BOX 8026
Pasadena, CA 91109-7170                         Belcamp, MD 21017-1228                         CEDAR RAPIDS IA 52408-8026



Toyota Industries                               Toyota Industries Commercial Finance, Inc.     Toyota Lift Northwest
Attn: Commercial Finance                        c/o Weltman, Weinberg & Reis Co. LPA           Attn: Mail Stop 98
PO Box 660926                                   323 W. Lakeside Ave. Ste. 200                  PO Box 4100
Dallas, TX 75266-0926                           Cleveland, OH 44113-1009                       Portland, OR 97208-4100


Toyota Motor Credit Corp                        Toyota Motor Credit Corporation                Toyota Motor Credit Corporation
6565 Headquarters Dr.                           PO Box 9013                                    c/o CT Corporation System, RA
Plano, TX 75024-5965                            Addison, Texas 75001-9013                      780 Commercial St SE Ste 100
                                                                                               Salem, OR 97301-3465


Toyota Motor Industries Commerical              Travel Card Commercial Fueling,                Travelcard Commercial Fueling
Finance, Inc.                                   a division of Truck ’N Travel                  PO Box 71458
PO Box 9050                                     c/o Andrew P. Parks                            Springfield, OR 97475-0198
Coppell, TX 75019-9050                          800 Willamette Street, Suite 800
                                                Eugene, OR 97401-2996

Tree Top Inc.                                   Tribeca Transport                              Trogdon, Michael
PO Box 248                                      1415 Port Way                                  33201 SE Kelso Rd
Selah, WA 98942-0248                            Woodland, WA 98674-9583                        Boring, OR 97009-9059



                                         Case 18-31644-pcm11             Doc 622    Filed 12/26/18
U.S. Bank, N.A. d/b/a U.S. Bank Equipment Fi    UHF Purchasing - MHA Inc.                       UPS
1310 Madrid Street                              PO Box 789                                      PO Box 894820
Marshall, MN 56258-4099                         Florham Park, NJ 07932-0789                     Los Angeles, CA 90189-4820



US Bank Equipment Finance                       US Trustee, Portland                            Umpqua Dairy Products Co.
PO Box 790448                                   620 SW Main St #213                             PO Box 1306
Saint Louis, MO 63179-0448                      Portland, OR 97205-3026                         Roseburg, OR 97470-0320



Unified Grocers                                 United Brands, Inc.                             United Site Services of Nevada, Inc.
PO Box 60064                                    170 Associated Road                             P O Box 53267
City Of Industry, CA 91716-0064                 South San Francisco, CA 94080-6016              Phoenix, AZ 85072-3267



University Of Nebraska-Lincoln                  Upward Technology                               ROBERT J VANDEN BOS
PO Box 886205                                   2636 NW 26th Ave,Suite 201                      319 SW Washington #520
Lincoln, NE 68588-6205                          Portland, OR 97210-1848                         Portland, OR 97204-2620



VMS Aseptic Filling                             VMS USA Inc.                                    Valley Falls Farm, LLC
PO Box 10252                                    P.O. Box 10252                                  c/o Bryan P. Coluccio
Largo, FL 33773-0252                            Largo, FL 33773-0252                            Keystone-Pacific, LLC
                                                                                                18555 SW Teton Ave
                                                                                                Tualatin, OR 97062-8842

Valley Falls Farm, LLC                          Valley Falls Farm, LLC                          Ventura Foods, LLC
18555 SW Teton Ave                              c/o Keystone-Pacific, LLC                       2281 Shadetree Circle
Tualatin, OR 97062-8842                         Kaye N. Barnes, RA                              Brea, CA 92821-4402
                                                9955 SW Potano St
                                                Tualatin, OR 97062-8619

Verifract                                       Verizon                                         Vinyard, Michael
1680 Meridan Ave, Suite 402                     PO Box 660108                                   15504 NE 48th St
Miami Beach, FL 33139-2718                      Dallas, TX 75266-0108                           Vancouver, WA 98682-5203



Vivolac Cultures Corporation                    W.W. Grainger, Inc.                             WA Department of Revenue
6108 West Stoner Drive                          401 South Wright Road W4E C37                   Attn: Doug Houghton
Greenfield, IN 46140-7383                       Janesville, WI 53546-8729                       2101 4th Ave Ste 1400
                                                                                                Seattle, WA 98121-2300


THOMAS K WOLF                                   Waste Management                                Waste Management of Oregon
5200 SW Meadows Rd., Ste 150                    2625 W Grandview Rd Ste 150                     PO Box 541065
Lake Oswego, OR 97035-0066                      Phoenix, AZ 85023-3109                          Los Angeles, CA 90054-1065



Wayne Peterson                                  Weatherly, Marylyn                              Welch, Marcus
200 Main Street                                 15631 S Tioga Rd.                               10211 SE Clinton St.
Fairview, OR 97024-3705                         Oregon City, OR 97045-9528                      Portland, OR 97266-1350



                                         Case 18-31644-pcm11            Doc 622      Filed 12/26/18
Wells Fargo Bank, N.A.                               Wells Fargo Equipment Finance                        Wells Fargo Vendor Financial Services, LLC
300 Tri-State International                          PO Box 7777                                          Assayag Mauss, LLP
Suite 400                                            San Francisco, CA 94120-7777                         1 Centerpointe Drive, Suite 170
Lincolnshire, IL 60069-4417                                                                               Lake Oswego, OR 97035-8655


Wells Fargo Vendor Financial Services, LLC           Western Conference of Teamsters                      Western States Equipment Co.
Attn.: Kimberly Park                                 Pension Trust Fund                                   PO Box 3805
1010 Thomas Edison Blvd SW                           Russell J. Reid, Attorney                            Seattle, WA 98124-3805
Cedar Rapids, IA 52404-8247                          100 W Harrison St N Tower #300
                                                     Seattle, WA 98119-4116

Will H. Knox Company, Inc.                           Willamette View                                      Williams, Anthony
6034 NE 60th Avenue                                  13021 SE River Rd                                    12807 SE Cooper St.
Portland, OR 97218-2910                              Portland, OR 97222-8063                              Portland, OR 97236-8901



Williams, Mattison                                   Windsor, Marc                                        Windstream (Paetec)
6635 N. Columbia Way                                 3136 SE 175th Place                                  P O Box 9001013
Portland, OR 97203-1806                              Portland, OR 97236-1102                              Louisville, KY 40290-1013



Winters, John                                        Wolf, Richard                                        Workforce QA
18621 Boynton St                                     388 South 10th Street                                1430 South Main Street, Suite C
Oregon City, OR 97045-3912                           Kalama, WA 98625-9770                                Salt Lake City, UT 84115-5575



Wright, Frank                                        Wymore Transfer Company                              Wymore Transfer Company, Inc
13232 SE Bush St                                     7420 SW Bridgeport Road                              PO Box 519
Portland, OR 97236-3320                              Suite 101                                            Clackamas, OR 97015-0519
                                                     Tigard, OR 97224-7790


XPO Logistics                                        Xenium Resources                                     Young, Troy
PO Box 5160                                          7401 SW Washo Court, Suite 200                       11545 SE Lincoln Ct.
Portland, OR 97208-5160                              Tualatin, OR 97062-8343                              Portland, OR 97216-3652



Zentis North America, LLC                            iPROMOTEu                                            iTi Tropicals, Inc.
75 Remittance Drive Suite 6026                       Dept LA 23232                                        1 Walnut Grove Drive
Chicago, IL 60675-6026                               Pasadena, CA 91185-0001                              Horsham, PA 19044-2201



iTi tropicals, Inc.
30 Gordon Avenue
Lawrenceville, NJ 08648-1033




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).

                                         Case 18-31644-pcm11                 Doc 622     Filed 12/26/18
City of Portland                                      (d)City of Portland                                  Ford Motor Credit Company LLC
City of Portland                                      City Attorney’s Office                               PO Box 62180
City Attorney’s Office                                1221 SW 4th Ave Rm 430                               Colorado Springs, CO 80962
1221 SW 4th Ave Rm 430                                Portland OR 97204
Portland, OR 97204

IRS                                                   Mackenzie                                            Oregon Department of Transportation
Attn: Attorney General of United States               PO Box 14310                                         355 Capitol St NE MS#21
10th Constitution NW #4400                            Portland, OR 97293                                   Salem, OR 97301
Washington, DC 20530


Pacific Power                                         (d)Portland Water Bureau                             Toyota Financial Services
1033 NE 6th Avenue                                    PO Box 4216                                          PO Box 5855
Portland, OR 97256-0001                               Portland, OR 97208-4216                              Carol Stream, IL 60197



(d)Toyota Motor Credit Corporation
PO Box 5855
Carol Stream, Il 60197




                                      Addresses marked (c) above for the following entity/entities were corrected
                                           as required by the USPS Locatable Address Conversion System (LACS).


Alford, Johnathan
19100 E. Burnside St. APT E336
Portland, OR 97233




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Alpenrose Dairy, Inc.                              (d)Clow Roofing & Siding Co.                         (u)Columbia Oregon 98th Industrial, LLC
                                                      434 N Tillamook St.
                                                      Portland, OR 97227-1898



(u)Country Lane Dairy, LLC                            (d)Country Lane Dairy, LLC                           (d)Electric, Inc.
                                                      18555 SW Teton Ave                                   PO Box 820386
                                                      Tualatin, OR 97062-8842                              Vancouver, WA 98682-0008



(u)Estate of John D. Karamanos, III                   (d)Foodline Piping Products Co.                      (d)Ford Motor Credit Co.
                                                      225 Edgewood Avenue                                  PO Box 552679
                                                      West Berlin, NJ 08091-2615                           Detroit, Mi 48255-2679



                                          Case 18-31644-pcm11                  Doc 622    Filed 12/26/18
(u)KBTG, Inc. (dba Sierra Organics)             (u)Larsen’s Creamery                            (du)Larsen’s Creamery, Inc.




(u)Mayfield Farm, LLC                           (u)NBP Capital, LLC                             (d)NIPR, LLC
                                                                                                718 Griffin Ave
                                                                                                PMB 17
                                                                                                Enumclaw, WA 98022-3418


(u)Oregon Milk Marketing Federation             (u)Permacold Engineering Inc                    (d)SVZ-USA, Inc.
                                                                                                1700 N. Broadway
                                                                                                PO Box 715
                                                                                                Othello, WA 99344-0715


(d)Scott Laboratories, Inc.                     (d)Sorrento Lactalis, Inc.                      (u)Springfield Creamery, Inc.
PO Box 4559                                     c/o Phillips Lytle LLP
Petaluma, CA 94955-4559                         Attn: Angela Z. Miller
                                                125 Main Street
                                                Buffalo, NY 14203-2887

(d)Springfield Creamery, Inc.                   (u)TCF Equipment Finance, Inc.                  (u)Toyota Industries Commercial Finance
c/o Hershner Hunter LLP, ATTN: GSL
180 East 11th Ave.
Eugene, OR 97401-3537


(du)Toyota Industries Commercial Finance, Inc   (u)Toyota Motor Credit Corporation              (u)Travel Card Commercial Fueling dba Truck ï




(u)Umpqua Dairy Products Company                (u)Valley Falls Farms, LLC                      End of Label Matrix
                                                                                                Mailable recipients   534
                                                                                                Bypassed recipients    29
                                                                                                Total                 563




                                         Case 18-31644-pcm11           Doc 622       Filed 12/26/18
